 



Exhibit 10.6
$500,000,000
CREDIT AGREEMENT
dated as of May 18, 2007,
AS AMENDED AND RESTATED ON JUNE 1, 2007,
among
BEARINGPOINT, INC.
and
BEARINGPOINT, LLC,
as Borrowers,
THE GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
UBS SECURITIES LLC,
as Lead Arranger, Lead Bookmanager, Documentation Agent and Syndication Agent,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Bookmanager,
UBS AG, STAMFORD BRANCH,
as Administrative Agent and Collateral Agent,
and
WELLS FARGO FOOTHILL, LLC
and
UBS AG, STAMFORD BRANCH
as Issuing Banks
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section       Page    
 
   
ARTICLE I
DEFINITIONS    
 
    SECTION 1.01  
Defined Terms
       1 SECTION 1.02  
Classification of Loans and Borrowings
     30 SECTION 1.03  
Terms Generally
     30 SECTION 1.04  
Accounting Terms; GAAP
     31 SECTION 1.05  
Resolution of Drafting Ambiguities
     31 SECTION 1.06  
Effect of This Agreement on the Original Credit Agreement and the Other Loan
Documents
     31    
 
      
ARTICLE II
THE CREDITS    
 
       SECTION 2.01  
Making of Term Loans
     31 SECTION 2.02  
Loans
     32 SECTION 2.03  
Borrowing Procedure
     33 SECTION 2.04  
Evidence of Debt; Repayment of Loans
     33 SECTION 2.05  
Fees
     34 SECTION 2.06  
Interest on Loans
     35 SECTION 2.07  
Termination of Loan and Reduction of Commitments and Credit Linked Deposits
     35 SECTION 2.08  
Interest Elections
     36 SECTION 2.09  
Amortization of Term Borrowings and Payment of all Loans on Maturity Date
     37 SECTION 2.10  
Optional and Mandatory Prepayments of Loans and Mandatory Cash Collateralization
of Letters of Credit
     37 SECTION 2.11  
Alternate Rate of Interest
     40 SECTION 2.12  
Yield Protection
     41 SECTION 2.13  
Breakage Payments
     42 SECTION 2.14  
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
     42 SECTION 2.15  
Taxes
     44 SECTION 2.16  
Mitigation Obligations; Replacement of Lenders
     46 SECTION 2.17  
Credit-Linked Deposits
     47 SECTION 2.18  
Letters of Credit
     48    
 
      
ARTICLE III
REPRESENTATIONS AND WARRANTIES    
 
       SECTION 3.01  
Organization; Powers
     53 SECTION 3.02  
Authorization; Enforceability
     54 SECTION 3.03  
No Conflicts
     54

-ii-



--------------------------------------------------------------------------------



 



          Section       Page SECTION 3.04  
Financial Statements; Projections
     54 SECTION 3.05  
Properties
     55 SECTION 3.06  
Intellectual Property
     55 SECTION 3.07  
Equity Interests and Subsidiaries
     56 SECTION 3.08  
Litigation; Compliance with Laws
     56 SECTION 3.09  
[Reserved]
     56 SECTION 3.10  
Federal Reserve Regulations
     56 SECTION 3.11  
Investment Company Act
     56 SECTION 3.12  
Taxes
     56 SECTION 3.13  
No Material Misstatements
     57 SECTION 3.14  
Solvency
     57 SECTION 3.15  
Employee Benefit Plans
     57 SECTION 3.16  
Environmental Matters
     58 SECTION 3.17  
Insurance
     59 SECTION 3.18  
Security Documents
     59 SECTION 3.19  
Anti-Terrorism Law
     59 SECTION 3.20  
Subordination of Debentures
     60    
 
      
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS    
 
       SECTION 4.01  
Conditions to Credit Extension on the Restatement Effective Date
     60    
 
      
ARTICLE V
AFFIRMATIVE COVENANTS    
 
       SECTION 5.01  
Financial Statements, Reports, etc.
     62 SECTION 5.02  
Litigation and Other Notices
     64 SECTION 5.03  
Existence; Businesses and Properties
     64 SECTION 5.04  
Insurance
     65 SECTION 5.05  
Obligations and Taxes
     65 SECTION 5.06  
Employee Benefits
     65 SECTION 5.07  
Maintaining Records; Access to Properties and Inspections; Annual Meetings
     66 SECTION 5.08  
Use of Proceeds
     66 SECTION 5.09  
Compliance with Environmental Laws; Environmental Reports
     66 SECTION 5.10  
Additional Collateral; Additional Guarantors
     66 SECTION 5.11  
[Reserved]
     67 SECTION 5.12  
Information Regarding Collateral
     68 SECTION 5.13  
Maintenance of Ratings
     68 SECTION 5.14  
Post-Closing Collateral Matters
     68    
 
      
ARTICLE VI
NEGATIVE COVENANTS    
 
       SECTION 6.01  
Indebtedness
     69 SECTION 6.02  
Liens
     70 SECTION 6.03  
Sale and Leaseback Transactions
     72 SECTION 6.04  
Investment, Loan and Advances
     72

-iii-



--------------------------------------------------------------------------------



 



          Section       Page SECTION 6.05  
Mergers and Consolidations
     74 SECTION 6.06  
Asset Sales
     75 SECTION 6.07  
Acquisitions
     76 SECTION 6.08  
Dividends
     76 SECTION 6.09  
Transactions with Affiliates
     77 SECTION 6.10  
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.
     78 SECTION 6.11  
Limitation on Certain Restrictions on Subsidiaries
     79 SECTION 6.12  
Limitation on Issuance of Capital Stock
     79 SECTION 6.13  
Limitation on Creation of Subsidiaries
     80 SECTION 6.14  
Business
     80 SECTION 6.15  
Limitation on Accounting Changes
     80 SECTION 6.16  
Fiscal Year
     80 SECTION 6.17  
No Further Negative Pledge
     80    
 
      
ARTICLE VII
GUARANTEE    
 
       SECTION 7.01  
The Guarantee
     81 SECTION 7.02  
Obligations Unconditional
     81 SECTION 7.03  
Reinstatement
     82 SECTION 7.04  
Subrogation; Subordination
     82 SECTION 7.05  
Remedies
     82 SECTION 7.06  
[Reserved]
     82 SECTION 7.07  
Continuing Guarantee
     82 SECTION 7.08  
General Limitation on Guarantee Obligations
     83 SECTION 7.09  
Release of Guarantors
     83 SECTION 7.10  
Right of Contribution
     83    
 
      
ARTICLE VIII
EVENTS OF DEFAULT    
 
       SECTION 8.01  
Events of Default
     83 SECTION 8.02  
Rescission
     86 SECTION 8.03  
Application of Proceeds
     86    
 
      
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT    
 
       SECTION 9.01  
Appointment and Authority
     87 SECTION 9.02  
Rights as a Lender
     87 SECTION 9.03  
Exculpatory Provisions
     87 SECTION 9.04  
Reliance by Agent
     88 SECTION 9.05  
Delegation of Duties
     88 SECTION 9.06  
Resignation of Agent
     89 SECTION 9.07  
Non-Reliance on Agent and Other Lenders
     89 SECTION 9.08  
No Other Duties, etc
     89

-iv-



--------------------------------------------------------------------------------



 



          Section       Page    
 
      
ARTICLE X
MISCELLANEOUS    
 
       SECTION 10.01  
Notices
      90 SECTION 10.02  
Waivers; Amendment
      92 SECTION 10.03  
Expenses; Indemnity; Damage Waiver
      95 SECTION 10.04  
Successors and Assigns
      97 SECTION 10.05  
Survival of Agreement
      99 SECTION 10.06  
Counterparts; Integration; Effectiveness
      99 SECTION 10.07  
Severability
     100 SECTION 10.08  
Right of Setoff
     100 SECTION 10.09  
Governing Law; Jurisdiction; Consent to Service of Process
     100 SECTION 10.10  
Waiver of Jury Trial
     101 SECTION 10.11  
Headings
     101 SECTION 10.12  
Treatment of Certain Information; Confidentiality
     101 SECTION 10.13  
USA PATRIOT Act Notice
     102 SECTION 10.14  
Interest Rate Limitation
     102 SECTION 10.15  
Lender Addendum
     102 SECTION 10.16  
Obligations Absolute
     102 SECTION 10.17  
Joint and Several Obligations
     103

-v-



--------------------------------------------------------------------------------



 



ANNEX

     
Annex I
  Amortization Table

SCHEDULES

     
Schedule 1.01(a)
  Refinancing Indebtedness to Be Repaid
Schedule 1.01(b)
  Guarantors
Schedule 1.01(c)
  Existing Letters of Credit
Schedule 3.03
  Governmental Approvals; Compliance with Laws
Schedule 3.06(b)
  Violations or Proceedings
Schedule 3.15
  Employee Benefit Plans
Schedule 3.16
  Environmental Matters
Schedule 3.17
  Insurance
Schedule 6.01(b)
  Existing Indebtedness
Schedule 6.02(c)
  Existing Liens
Schedule 6.04(a)
  Existing Investments

EXHIBITS

     
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Interest Election Request
Exhibit F
  Form of Joinder Agreement
Exhibit G
  Form of LC Request
Exhibit H
  Form of Lender Addendum
Exhibit I
  Form of Note
Exhibit J-2
  Form of Perfection Certificate Supplement
Exhibit L
  Form of Opinion of Borrowers’ Counsel
Exhibit M
  Form of Non-Bank Certificate

-vi-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as
of June 1, 2007, among BearingPoint, Inc., a Delaware corporation (“Parent”),
BearingPoint LLC, a Delaware limited liability corporation (“BE LLC” and,
together with Parent, the “Borrowers”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I), the Lenders, UBS SECURITIES LLC, as lead arranger (in such capacity,
“Arranger”), as documentation agent (in such capacity, “Documentation Agent”)
and as syndication agent (in such capacity, “Syndication Agent”), WELLS FARGO
FOOTHILL, LLC and UBS AG, STAMFORD BRANCH, each as an issuing bank, and UBS AG,
STAMFORD BRANCH, as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties and the Issuing Banks.
WITNESSETH:
          WHEREAS, Borrowers, the Guarantors, the Lenders, Arranger,
Documentation Agent, Syndication Agent and Administrative Agent have previously
entered into a Credit Agreement dated as of May 18, 2007 (the “Original Credit
Agreement”);
          WHEREAS, Term Loans were made pursuant to the Original Credit
Agreement on the Closing Date in an aggregate principal amount equal to
$250.0 million and Letters of Credit in an aggregate face amount at any time
outstanding not in excess of $150.0 million (or such lesser amount as shall
equal the Credit-Linked Deposits at such time) were made available on the
Closing Date;
          WHEREAS, the Borrowers have requested additional Term Loans in an
aggregate principal amount equal to $50.0 million and availability of additional
Letters of Credit in an aggregate face amount at any time outstanding not in
excess of $50.0 million (or such lesser amount that, together with all other
Letters of Credit issued hereunder, shall equal the Credit-Linked Deposits at
such time) to be made available on the Restatement Effective Date; and
          WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 5.08.
          NOW, THEREFORE, the Lenders are willing to extend such credit to
Borrowers and the Issuing Banks are willing to issue letters of credit for the
account of Borrowers on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, shall mean
that such Loan, or the Loans comprising such Borrowing, are bearing interest at
a rate determined by reference to the Alternate Base Rate.
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 



--------------------------------------------------------------------------------



 



          “ABR Loan” shall mean any Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
          “Acquisition Consideration” shall mean the purchase consideration for
any Permitted Acquisition and all other payments by Parent or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that (i) any such future
payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
the time of such sale to be established in respect thereof by Parent or any of
its Subsidiaries and (ii) Acquisition Consideration shall exclude any Qualified
Capital Stock of Parent.
          “Additional LC Commitment” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make a Credit-Linked Deposit hereunder
on the Restatement Effective Date in the amount set forth on Schedule I to the
Lender Addendum executed and delivered by such Lender on the Restatement
Effective Date. The initial aggregate amount of the Lenders’ Additional LC
Commitments is $50.0 million.
          “Additional Term Loans” shall mean the Term Loans made by the
Additional Term Loan Lenders to Borrowers pursuant to Section 2.01.
          “Additional Term Loan Commitment” shall mean, with respect to each
Additional Term Loan Lender, the commitment, if any, of such Additional Term
Loan Lender to make an Additional Term Loan hereunder on the Restatement
Effective Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Additional Term Loan Lender on the Restatement
Effective Date. The aggregate amount of the Lenders’ Additional Term Loan
Commitments as of the Restatement Effective Date is $50.0 million.
          “Additional Term Loan Lender” shall mean each Lender that has an
Additional Term Loan Commitment or is the holder of an Additional Term Loan.
          “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period.
          “Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.05(a).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in substantially the form of Exhibit A.

-2-



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
“Affiliate” shall also include (i) any person that directly or indirectly owns
more than 10% of any class of Equity Interests of the person specified or
(ii) any person that is an executive officer or director of the person
specified.
          “Agents” shall mean the Administrative Agent and the Collateral Agent;
and “Agent” shall mean either of them.
          “Agreement” shall have the meaning assigned to such term in the
preamble hereto.
          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greater of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.
          “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.19.
          “Applicable Margin” shall mean, (a) with respect to any Term Loan,
(i) prior to the Restatement Effective Date, 3.00% per annum in the case of an
ABR Loan and 4.00% per annum in the case of a Eurodollar Loan and (ii) on and
after the Restatement Effective Date, 2.50% per annum in the case of an ABR Loan
and 3.50% per annum in the case of a Eurodollar Loan and (b) with respect to any
LC Loan and the LC Facility Fee, 4.00% per annum.
          “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the total Loans and Commitments represented by such Lender’s Loans
and Commitments.
          “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Arranger” shall have the meaning assigned to such term in the
preamble hereto.
          “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property
excluding sales of inventory and dispositions of cash and cash equivalents, in
each case, in the ordinary course of business, by Parent or any of its
Subsidiaries and (b) any issuance or sale of any Equity Interests of any
Subsidiary of Parent, in each case, to any person other than (i) either
Borrower, (ii) any Guarantor or (iii) any other Subsidiary (so long as, in the
case of such a conveyance, sale, lease, sublease, assignment, transfer or other
disposition or issuance within the meaning of this clause (iii) from a Loan
Party to a Subsidiary that is not a Loan Party, to the extent that the
consideration in respect thereof is less than the fair market value of the
applicable property conveyed, sold, leased, subleased, accepted, transferred,
disposed of or issued, such transaction shall constitute an Investment subject
to Section 6.04 hereof); provided that a conversion of Structured Securities
into, or an exchange of Struc-

-3-



--------------------------------------------------------------------------------



 



tured Securities for, Equity Interests in a Subject Subsidiary shall not
constitute an Asset Sale and (x) shall not give rise to any mandatory prepayment
under Section 2.10(b) and (y) shall not be taken into account in determining
compliance with Section 6.06.
          “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 10.04(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit B, or any other form
approved by the Administrative Agent.
          “Attributable Indebtedness” shall mean, when used with respect to any
Sale and Leaseback Transaction, as at the time of determination, the present
value (discounted at a rate equivalent to Parent’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.
          “Auto-Renewal Letter of Credit” shall have the meaning assigned to
such term in Section 2.18(c)(ii).
          “Available Amount” shall mean, at any time, the Cumulative Retained
Excess Cash Flow at such time plus (x) the aggregate Net Cash Proceeds of all
Qualified Capital Stock Issuances (other than Structured Securities Issuances)
on or after the Closing Date through such time minus (y) all prepayments and
cash collateralizations that are or shall be required by Section 2.10(d) with
respect to such Qualified Capital Stock Issuances minus (z) the sum of (i) the
aggregate amount expended on all Dividends made on or after the Closing Date and
prior to such time pursuant to Section 6.08(f) (ii) the aggregate amount
expended on all Investments made on or after the Closing Date and prior to such
time pursuant to Section 6.04(r), (iii) the aggregate amount expended on all
Acquisitions made on or after the Closing Date and prior to such time pursuant
to Section 6.07(e) and (iv) the aggregate amount expended on all redemptions,
repurchases and repayments of Debentures made on or after the Closing Date and
prior to such time pursuant to Section 6.10(a)(ii).
          “Barents Group Loans” shall mean loans aggregating $8,000,000 in
principal amount plus accrued interest and relating to the issuance by Parent on
February 16, 2000, of stock awards aggregating 297,317 shares of its common
stock to certain employees as part of the separation of KPMG’s consulting
business, which loans were made to the grantees of Parent stock for the payment
of individual income taxes related to such stock awards and which loans are
secured by such shares of Parent stock.
          “Base Rate” shall mean, for any day, a rate per annum that is equal to
the corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Borrowers” shall have the meaning assigned to such term in the
preamble hereto, and a “Borrower” shall mean either of the Borrowers.
          “Borrowing” shall mean Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

-4-



--------------------------------------------------------------------------------



 



          “Borrowing Request” shall mean a request by Parent in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Assets” shall mean, with respect to any person, all
equipment, fixed assets and Real Property or improvements of such person, or
replacements or substitutions therefor or additions thereto, that, in accordance
with GAAP, have been or should be reflected as additions to property, plant or
equipment on the balance sheet of such person.
          “Capital Expenditures” shall mean, for any period, without
duplication, all expenditures made directly or indirectly by Parent and its
Subsidiaries during such period for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of property pursuant to Section 2.10(e)
and (ii) any portion of such expenditures attributable solely to acquisitions of
property, plant and equipment in Permitted Acquisitions. For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased simultaneously with the trade-in of existing assets or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such assets for the assets being traded in at such time or the amount
of such insurance proceeds, as the case may be.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Cash Equivalents” shall mean any of the following types of
Investments:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
     (b) time deposits with, or certificates of deposit or bankers’ acceptances
of, any commercial bank that (i) is a Lender that offers such deposits or
certificates of deposit in the ordinary course of its business or (ii) (A) is a
commercial banking institution (including US branches of foreign banking
institutions) that is a member of the Federal Reserve System and (B) has
combined capital and surplus of at least $500,000,000, in each case any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia having, capital and surplus aggregating in excess of
$500.0 million and a rating of “A” (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
one year from the date of acquisition thereof by such person; and

-5-



--------------------------------------------------------------------------------



 



     (c) commercial paper which is rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
     (d) marketable direct obligations issued by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof, maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;
     (e) repurchase agreements which (i) are entered into with any entity
referred to in clause (b) above or any other financial institution whose
unsecured long-term debt (or the unsecured long-term debt of whose bolding
company) is rated at least A- or better by S&P or A3 or better by Moody’s and
maturing not more than one year after such time and (ii) are secured by a fully
perfected security interest in securities of the type referred to in clause
(a) above that have a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such
counterparty entity with whom such repurchase agreement has been entered into;
     (f) any money market or similar fund substantially all of the assets of
which are comprised of any of the items specified in clauses (a) through
(e) above and as to which withdrawals are permitted at least every 90 days; or
     (g) in the case of any Subsidiary organized or doing business outside the
United States, investments denominated in dollars, euros, British pounds
sterling or the currency of the jurisdiction in which such Subsidiary is
organized or does business which are similar to the items specified in clauses
(a) through (f) above.
          “Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period, less the sum of (a) interest on any debt paid
by the increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of Parent and its Subsidiaries
for such period.
          “Cash Transfer” shall have the meaning assigned to such term in
Section 6.04(o).
          “Casualty Event” shall mean any involuntary loss of title, any
involuntary loss of, damage to or any destruction of, or any condemnation or
other taking (including by any Governmental Authority) of, any property of
Parent or any of its Subsidiaries. “Casualty Event” shall include but not be
limited to any taking of all or any part of any Real Property of any person or
any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any Requirement of Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any person or
any part thereof by any Governmental Authority, civil or military, or any
settlement in lieu thereof.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
and all implementing regulations.
          “CFC” shall mean a controlled foreign corporation as defined in
Section 957(a) of the Code.

-6-



--------------------------------------------------------------------------------



 



          “CFC Holding Company” shall mean a Subsidiary (a) that owns Equity
Interests in a CFC, (b) substantially all of whose assets consist of Equity
interests in CFCs and (c) that was organized for the principal purposes of
holding such Equity Interests.
          A “Change in Control” shall be deemed to have occurred if:
     (a) at any time a change of control occurs under any Material Indebtedness;
     (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Parent representing more than 30% of the voting
power of the total outstanding Voting Stock of Parent; or
     (c) during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of Parent (together
with any new directors whose election to such board of directors or whose
nomination for election was approved by a vote of a majority of the members of
the board of directors of Parent, which members comprising such majority are
then still in office and were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the board of directors of Parent; or
     (d) Parent shall cease at any time to own 100% of the outstanding
membership interests of BE LLC, other than through a merger of the two entities
in which Parent is the surviving entity.
          For purposes of this definition, a person shall not be deemed to have
beneficial ownership of Equity Interests subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
          “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.
          “Charges” shall have the meaning assigned to such term in
Section 10.14.
          “Class,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are LC Loans or Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is an LC Commitment or Term Loan Commitment, in each case, under this
Agreement, of which such Loan, Borrowing or Commitment shall be a part.
          “Closing Date” shall mean May 18, 2007.
          “Code” shall mean the Internal Revenue Code of 1986.

-7-



--------------------------------------------------------------------------------



 



          “Collateral” shall mean, collectively, all of the Security Agreement
Collateral, the Mortgaged Property and all other property of whatever kind and
nature subject or purported to be subject from time to time to a Lien under any
Security Document.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
          “Commitment” shall mean, with respect to any Lender, such Lender’s LC
Commitment or Term Loan Commitment.
          “Companies” shall mean Parent and its Subsidiaries; and “Company”
shall mean any one of them.
          “Compliance Certificate” shall mean a certificate of a Financial
Officer substantially in the form of Exhibit D.
          “Confidential Information Memorandum” shall mean that certain
confidential information memorandum dated as of April 2007.
          “Consolidated Amortization Expense” shall mean, for any period, the
amortization expense of Parent and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.
          “Consolidated Current Assets” shall mean, as at any date of
determination, the total assets of Parent and its Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of
Parent and its Subsidiaries in accordance with GAAP, excluding cash and Cash
Equivalents.
          “Consolidated Current Liabilities” shall mean, as at any date of
determination, the total liabilities of Parent and its Subsidiaries which may
properly be classified as current liabilities (other than the current portion of
any Indebtedness) on a consolidated balance sheet of Parent and its Subsidiaries
in accordance with GAAP.
          “Consolidated Depreciation Expense” shall mean, for any period, the
depreciation expense of Parent and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, adjusted by (x) adding thereto, in each case only to the
extent (and in the same proportion) deducted in determining such Consolidated
Net Income and without duplication (and with respect to the portion of
Consolidated Net Income attributable to any Subsidiary of Parent only if a
corresponding amount would be permitted at the date of determination to be
distributed to Parent by such Subsidiary without prior approval (that has not
been obtained), pursuant to the terms of its Organizational Documents and all
agreements, instruments and Requirements of Law applicable to such Subsidiary or
its equityholders):
     (a) Consolidated Interest Expense for such period,
     (b) Consolidated Amortization Expense for such period,
     (c) Consolidated Depreciation Expense for such period,

-8-



--------------------------------------------------------------------------------



 



     (d) Consolidated Tax Expense for such period,
     (e) costs and expenses directly incurred in connection with the
Transactions, and
     (f) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period, and
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
          “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
     (a) imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Parent and its Subsidiaries for such period;
     (b) commissions, discounts and other fees and charges owed by Parent or any
of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;
     (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Parent or any of its Subsidiaries for
such period;
     (d) cash contributions to any employee stock ownership plan or similar
trust made by Parent or any of its Subsidiaries to the extent such contributions
are used by such plan or trust to pay interest or fees to any person (other than
Parent or a Wholly Owned Subsidiary) in connection with Indebtedness incurred by
such plan or trust for such period;
     (e) all interest paid or payable with respect to discontinued operations of
Parent or any of its Subsidiaries for such period;
     (f) the interest portion of any deferred payment obligations of Parent or
any of its Subsidiaries for such period;
     (g) all interest on any Indebtedness of Parent or any of its Subsidiaries
of the type described in clause (f) or (k) of the definition of “Indebtedness”
for such period;
provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.
          “Consolidated Net Income” shall mean, for any period, the consolidated
net income (or loss) of Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

-9-



--------------------------------------------------------------------------------



 



     (a) the net income (or loss) of any person (other than a Subsidiary of
Parent) in which any person other than Parent and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Parent or (subject to clause
(b) below) any of its Subsidiaries during such period;
     (b) the net income of any Subsidiary of either Borrower during such period
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement, instrument or
Requirement of Law applicable to that Subsidiary during such period, except
Parent’s equity in net loss of any such Subsidiary for such period shall be
included in determining Consolidated Net Income;
     (c) any gain (or loss), together with any related provisions for taxes on
any such gain (or the tax effect of any such loss), realized during such period
by Parent or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Parent or any of its
Subsidiaries;
     (d) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;
     (e) earnings resulting from any reappraisal, revaluation or write-up of
assets;
     (f) unrealized gains and losses with respect to Hedging Obligations for
such period; and
     (g) any extraordinary or nonrecurring gain (or extraordinary or
nonrecurring loss), together with any related provision for taxes on any such
gain (or the tax effect of any such loss), recorded or recognized by Parent or
any of its Subsidiaries during such period.
     For purposes of this definition of “Consolidated Net Income,”
“nonrecurring” means any gain or loss as of any date that is not reasonably
likely to recur within the two years following such date; provided that if there
was a gain or loss similar to such gain or loss within the two years preceding
such date, such gain or loss shall not be deemed nonrecurring.
          “Consolidated Tax Expense” shall mean, for any period, the tax expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.
          “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any
          

-10-



--------------------------------------------------------------------------------



 




product warranties. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such person may be
liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “Control Agreement” shall have the meaning assigned to such term in
the Security Agreement.
          “Credit Extension” shall mean, as the context may require, (i) the
making of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or
the amendment, extension or renewal of any existing Letter of Credit, by the
Issuing Banks.
          “Credit-Linked Deposit” shall mean, in respect of each LC Lender,
(i) the cash deposit made by such LC Lender on the Closing Date pursuant to
Section 2.17(a) of the Original Credit Agreement in respect of its Existing LC
Commitment plus (ii) the cash deposit made by such LC Lender on the Restatement
Effective Date pursuant to Section 2.17(a) of this Agreement in respect of its
Additional LC Commitment, as such amount may be (A) reduced from time to time
pursuant to Section 2.07(b) or (B) reduced or increased from time to time
pursuant to assignments by or to such LC Lender pursuant to Section 10.04. On
the Restatement Effective Date, the amount of each LC Lender’s Credit-Linked
Deposit shall be equal to the amount of its LC Commitment, subject to adjustment
as set forth in the previous sentence.
          “Credit-Linked Deposit Account” shall mean the operating and/or
investment account of, and established by, the Administrative Agent under its
exclusive dominion and control that shall be used for the purposes set forth
herein.
          “Credit-Linked Deposit Cost Amount” shall mean an amount equal to 12.5
basis points.
          “Cumulative Retained Excess Cash Flow” shall mean, at any time,
(a) the aggregate amount of Excess Cash Flow generated in each Excess Cash Flow
Period that shall have been completed at or prior to such time (provided that at
any time that any deliveries required by Section 5.01(a) or 5.01(d)(i)(B) are
not made when due (whether or not the failure to make any such deliveries then
results in a Default or an Event of Default), the Excess Cash Flow generated in
any portion of the fiscal year to which such deliveries under Section 5.01(a)
relate shall not be included in Cumulative Retained Excess Cash Flow until such
deliveries are made in accordance with such Sections) minus (b) all prepayments
and cash collateralizations that are or shall be required by Section 2.10(f)
with respect to such Excess Cash Flow generated in all such completed Excess
Cash Flow Periods; provided that in no event shall the aggregate Cumulative
Retained Excess Cash Flow exceed $35.0 million during the term of this
Agreement.
          “Debentures” shall mean, collectively, Parent’s (a) $250.0 million of
2.50% Series A Convertible Subordinated Debentures, (b) $200.0 million of 2.75%
Series B Convertible Subordinated
          

-11-



--------------------------------------------------------------------------------



 




Debentures, (c) $200.0 million of 5.0% Convertible Senior Subordinated
Debentures and (d) $40.0 million of 0.50% Convertible Senior Subordinated
Debentures.
          “Debenture Documents” shall mean (a) the Indenture dated as of
December 22, 2004 by and between Parent and The Bank of New York, as trustee;
(b) the First Supplemental Indenture dated as of November 7, 2006 between Parent
and The Bank of New York, as trustee; (c) the Indenture dated as of April 27,
2005 by and between Parent and the Bank of New York, as trustee; (d) the First
Supplemental Indenture, dated as of November 2, 2006, between Parent and The
Bank of New York, as trustee; and (e) the Debentures and all other documents
executed and delivered with respect to the Debentures.
          “Debt Issuance” shall mean the incurrence by Parent or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01 (excluding Section 6.01(e)).
          “Default” shall mean any event, occurrence or condition which
constitutes, or upon notice, lapse of time or both would constitute, an Event of
Default; provided that no event referred to in Section 8.01(f) shall constitute
a Default prior to October 31, 2008.
          “Default Rate” shall have the meaning assigned to such term in
Section 2.06(c).
          “Disqualified Capital Stock” shall mean any Equity Interest which, by
its terms, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in (a) above, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (c) contains any repurchase
obligation which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the first anniversary of the
Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.
          “Disqualified Capital Stock Issuance” shall mean the issuance by
Parent or any of its Subsidiaries of Disqualified Capital Stock after the
Closing Date.
          “Dividend” with respect to any person shall mean that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or authorized or made any other distribution, payment or
delivery of property (other than Qualified Capital Stock of such person) or cash
to the holders of its Equity Interests as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for consideration any of its
Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).
          “Documentation Agent” shall have the meaning assigned to such term in
the preamble hereto.
          “dollars” or “$” shall mean lawful money of the United States.

-12-



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” shall mean any Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.
          “Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of
any Lender, (iii) an Approved Fund and (iv) any other person approved by the
Administrative Agent and Parent (such approval not to be unreasonably withheld
or delayed); provided that (x) no approval of Parent shall be required during
the continuance of an Event of Default or prior to the completion of the
Successful Syndication and (y) “Eligible Assignee” shall not include Parent or
any of its Affiliates or Subsidiaries or any natural person.
          “Environment” shall mean ambient air, indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata.
          “Environmental Claim” shall mean any claim, notice, demand, order,
action, suit or proceeding alleging liability for or obligation with respect to
any investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation or alleged violation of any Environmental
Law, and shall include any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety or the Environment
caused by such Release.
          “Environmental Law” shall mean any and all present and, for purposes
of Section 5.09 only, future treaties, laws, statutes, ordinances, regulations,
rules, decrees, orders, judgments, consent orders, consent decrees, code or
other binding requirements of any Governmental Authority, and the common law, in
each case, relating to protection of the Environment, the Release or threatened
Release of hazardous material, natural resources or the effect of hazardous
materials on occupational safety or health.
          “Environmental Permit” shall mean any permit, license, approval,
registration, notification, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
          “Equipment” shall have the meaning assigned to such term in the
Security Agreement.
          “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
Closing Date or issued thereafter, but excluding debt securities convertible or
exchangeable into such equity.
          “Equity Issuance” shall mean, without duplication, (i) any issuance or
sale by Parent after the Closing Date of any Equity Interests in Parent
(including any Equity Interests issued upon exercise of any warrant or option)
or any warrants or options to purchase Equity Interests or (ii) any contribution
to the capital of Parent; provided, however, that an Equity Issuance shall not
include (x) any Preferred Stock Issuance, Structured Securities Issuance or Debt
Issuance, (y) any such sale or issuance by Parent of its Equity Interests
(including its Equity Interests issued upon exercise of any warrant or option or
warrants or options to purchase its Equity Interests but excluding Disqualified
Capital Stock), in each case, to directors, officers or employees of any
Company.

-13-



--------------------------------------------------------------------------------



 



          “ERISA” shall mean the Employee Retirement Income Security Act. of
1974.
          “ERISA Affiliate” shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by any Company or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (g) the incurrence by any Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal from any Plan
or Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.
          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Loan” shall mean any Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Section 8.01.
          “Excess Cash Flow” shall mean, for any Excess Cash Flow Period,
Consolidated EBITDA for such Excess Cash Flow Period, minus, without
duplication:
     (a) Cash Interest Expense for such Excess Cash Flow Period;
     (b) any repayment or prepayment of Indebtedness of Parent or any of its
Subsidiaries (other than any prepayments or reductions referred to in
Section 2.10(f)(B)) during such Excess Cash Flow Period other than to the extent
such repayment or prepayment is funded with the proceeds of other Indebtedness;
     (c) Capital Expenditures during such Excess Cash Flow Period (excluding
Capital Expenditures made in such Excess Cash Flow Period where a certificate in
the form contemplated by the following clause (d) was previously delivered) that
are paid in cash;

-14-



--------------------------------------------------------------------------------



 



     (d) Capital Expenditures that Parent or any of its Subsidiaries shall,
during such Excess Cash Flow Period, become obligated to make but that are not
made during such Excess Cash Flow Period; provided that Parent shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of Parent and
certifying that such Capital Expenditures will be made in the following Excess
Cash Flow Period;
     (e) the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04(t) and 6.07(d);
     (f) taxes of Parent and its Subsidiaries that are payable in cash on a
current basis in respect of such Excess Cash Flow Period;
     (g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period; and
     (h) to the extent added to determine Consolidated EBITDA, all items that
did not result from a cash payment to Parent or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period;
provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
     (i) the difference, if positive, of the amount of Net Working Capital at
the end of the prior Excess Cash Flow Period (or the beginning of the Excess
Cash Flow Period in the case of the first Excess Cash Flow Period) over the
amount of Net Working Capital at the end of such Excess Cash Flow Period;
     (ii) all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);
     (iii) to the extent any permitted Capital Expenditures referred to in
clause (d) above do not occur in the Excess Cash Flow Period specified in the
certificate of Parent provided pursuant to clause (d) above, such amounts of
Capital Expenditures that were not so made in the Excess Cash Flow Period
specified in such certificate; and
     (iv) to the extent subtracted in determining Consolidated EBITDA, all items
that did not result from a cash payment by Parent or any of its Subsidiaries on
a consolidated basis during such Excess Cash Flow Period.
          “Excess Cash Flow Period” shall mean (i) if, but only if, Parent so
elects, in its sole discretion, on or prior to the date it delivers the audited
financial statements for its 2007 fiscal year pursuant to Section 5.01(a), the
period taken as one accounting period from July 1, 2007 and ending on
December 31, 2007 and (ii) regardless of whether Parent has made the election
described in clause (i) above, each fiscal year of Parent thereafter.

-15-



--------------------------------------------------------------------------------



 



          “Excess LC Loan Prepayment Amount” shall have the meaning assigned to
such term in Section 2.10(g).
          “Excess Term Loan Prepayment Amount” shall have the meaning assigned
to such term in Section 2.10(g).
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Excluded Company” shall mean an Excluded Foreign Company, an
Immaterial Subsidiary or a Special Purpose Subsidiary.
          “Excluded Foreign Company” shall mean (a) a CFC or (b) a CFC Holding
Company.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of either Borrower hereunder, (a) taxes imposed
on or measured by its net income (however denominated), franchise taxes imposed
on it (in lieu of net income taxes) and branch profits taxes imposed on it, by a
jurisdiction (or any political subdivision thereof) as a result of the recipient
being organized or having its principal office or, in the case of any Lender,
its applicable lending office in such jurisdiction and (b) in the case of a
Foreign Lender, any U.S. federal withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except (x) to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 2.15(a) or (y) if such Foreign Lender is an assignee pursuant to a
request by Parent under Section 2.16; or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.15(e).
          “Executive Order” shall have the meaning assigned to such term in
Section 3.19.
          “Existing LC Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to have made a Credit-Linked Deposit
hereunder on the Closing Date in the amount set forth on Schedule I to the
Lender Addendum executed and delivered by such Lender on the Closing Date. The
initial aggregate amount of the Existing LC Commitments is $150.0 million.
          “Existing Letter of Credit” shall mean each letter of credit listed on
Schedule 1.01(c).
          “Existing Lien” shall have the meaning assigned to such term in
Section 6.02(c).
          “Existing Term Loan” shall mean the term loans made by the Lenders to
Borrower on the Closing Date. Each Existing Term Loan shall be either an ABR
Term Loan or a Eurodollar Term Loan.
          “Existing Term Loan Lender” shall mean each Lender that is the holder
of an Existing Term Loan.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System of the United States arranged by federal funds brokers,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day for such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

-16-



--------------------------------------------------------------------------------



 



          “Fee Letter” shall mean the Amended and Restated Credit Facilities Fee
Letter, dated April 20, 2007, among Parent, UBS Loan Finance LLC, UBS Securities
LLC and Morgan Stanley Senior Funding, Inc.
          “Fees” shall mean the Administrative Agent Fees, the LC Facility Fee
and the Fronting Fees.
          “Financial Officer” of any person shall mean the chief financial
officer, chief accounting officer, treasurer or controller of such person.
          “Foreign Lender” shall mean any Lender that is not, for U.S. federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
          “Foreign Plan” shall mean any “defined benefit plan” as such term is
defined in Section 3(35) of ERISA, whether or not such defined benefit plan is
subject to ERISA or the Code, maintained or contributed to by any Company with
respect to employees employed outside the United States
          “Foreign Subsidiary” shall mean a Subsidiary that is organized under
the laws of a jurisdiction other than the United States or any state thereof or
the District of Columbia.
          “Fronting Fee” shall have the meaning assigned to such term in
Section 2.05(c).
          “Fund” shall mean any person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis.
          “Governmental Authority” shall mean the government of the United
States or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
          “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification to the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release of Hazardous Materials in or into the
Environment, or the use, disposal or handling of Hazardous Material on, at or
under the Real Property, facility, establishment or business to be sold, leased,
mortgaged, assigned or transferred.
          “Guaranteed Obligations” shall have the meaning assigned to such term
in Section 7.01.

-17-



--------------------------------------------------------------------------------



 



          “Guarantees” shall mean the guarantees issued pursuant to Article VII
by the Guarantors.
          “Guarantors” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.10.
          “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or chemicals, wastes,
materials, compounds, constituents or substances, in each case which is subject
to regulation or which can give rise to liability under any Environmental Laws.
          “Hedging Agreement” shall mean any swap, cap, collar, forward purchase
or similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
          “Hedging Obligations” shall mean obligations under or with respect to
Hedging Agreements.
          “Immaterial Subsidiary” shall mean, at any time, any Subsidiary of
Parent whose consolidated total assets shall be less than $2.0 million as of the
date of the latest financial statements most recently delivered pursuant to
Section 4.01(e) of the Original Credit Agreement or Section 5.01(a) or 5.01(b);
provided that all Immaterial Subsidiaries taken together shall not have
consolidated assets of more than $10.0 million in the aggregate as of the date
of the latest financial statements most recently delivered pursuant to
Section 4.01(e) of the Original Credit Agreement or Section 5.01(a) or 5.01(b),
and all Subsidiaries that would otherwise be Immaterial Subsidiaries but for
such $10.0 million limitation shall not be considered Immaterial Subsidiaries.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (e) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable, accrued obligations and
deferred compensation of officers, directors and employees, in each case
incurred in the ordinary course of business on normal trade terms); (f) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (g) all Capital Lease
Obligations of such person; (h) all Hedging Obligations to the extent required
to be reflected on a balance sheet of such person; (i) all Attributable
Indebtedness of such person; (j) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (k) all
Contingent Obligations of such person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (j) above. The Indebtedness of any
person shall include the Indebtedness of any other entity (including any
partnership in which such person is a general partner) to the extent such person
is liable therefor as a result of such person’s ownership interest in or other
relationship with such entity, except to the extent that terms of such
Indebtedness expressly provide that such person is not liable therefor.
          “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

-18-



--------------------------------------------------------------------------------



 



          “Indemnitee” shall have the meaning assigned to such term in
Section 10.03(b).
          “Information” shall have the meaning assigned to such term in
Section 10.12.
          “Intellectual Property” shall have the meaning assigned to such term
in Section 3.06(a).
          “Interest Election Request” shall mean a request by Parent to convert
or continue a Term Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit E.
          “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
the last Business Day of each March, June, September and December to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) with respect to any Loan, the
Maturity Date and (d) as to any Credit-Linked Deposit, the last day of each
Interest Period therefor or the date of any return thereof.
          “Interest Period” shall mean (i) with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as Parent may elect and (ii) (x) (A) as to the
Credit-Linked Deposits made on the Closing Date, for the first Interest Period
hereunder, the period commencing on the Closing Date and ending on the next
succeeding day thereafter that is the last Business Day of March, June,
September or December and (B) as to the Credit-Linked Deposits made on the
Restatement Effective Date, for the first Interest Period hereunder, the period
commencing on the Restatement Effective Date and ending on the next succeeding
day thereafter that is the last Business Day of March, June, September or
December and (y) in each case thereafter, the period commencing on the last day
of the preceding Interest Period and ending on the next succeeding day
thereafter that is the last Business Day of March, June, September or December;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) (x) the initial Interest Period in respect of the Eurodollar Term Borrowing
made on the Closing Date shall commence on the Closing Date and (y) the initial
Interest Period in respect of the Eurodollar Term Borrowing made on the
Restatement Effective Date shall commence on the Restatement Effective Date, and
in each case shall end on the last Business Day of June 2007. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
          “Investments” shall have the meaning assigned to such term in
Section 6.04.
          “Issuing Bank” shall mean, as the context may require, (a) Wells Fargo
Foothill, LLC, acting through and as the agent for its affiliate Wells Fargo
Bank, N.A., in its capacity as an issuer of Letters of Credit issued (or deemed
issued) by it on and after the Closing Date, and amendments, renewals and
extensions thereof, UBS AG, Stamford Branch, in its capacity as issuer of
Letters of Credit issued (or deemed issued) by it on and after the Closing Date,
and amendments, renewals and extensions thereof; (b) any other Lender that may
become an Issuing Bank pursuant to Sections 2.18(i) in its capacity as issuer of
Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.

-19-



--------------------------------------------------------------------------------



 



          “Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit F.
          “LC Availability Period” shall mean the period from and including the
Closing Date to but excluding the fifteenth day prior to the Maturity Date.
          “LC Commitment” shall mean, with respect to each Lender, such Lender’s
Existing LC Commitment plus such Lender’s Additional LC Commitment, and to
(a) make LC Loans pursuant to Section 2.18(e)(ii) and (b) purchase
participations in LC Obligations in respect of Letters of Credit, in an
aggregate principal amount at any one time outstanding not to exceed the amount
of its Credit-Linked Deposit, as each may be (i) reduced from time to time
pursuant to Section 2.07(b) and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.
          “LC Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a drawing under a Letter of Credit.
          “LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all Reimbursement Obligations outstanding at such
time. The LC Exposure of any LC Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.
          “LC Facility” shall mean, at any time, the aggregate amount of the LC
Lenders’ LC Commitments at such time.
          “LC Facility Fee” has the meaning assigned to such term in
Section 2.05(b).
          “LC Lender” shall mean a Lender with an LC Commitment or an
outstanding Credit-Linked Deposit or an LC Loan.
          “LC Loans” has the meaning assigned to such term in
Section 2.18(e)(ii). Each LC Loan shall be either an ABR Loan or a Eurodollar
Loan.
          “LC Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Reimbursement Obligations plus the aggregate principal
amount of all outstanding LC Loans. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.18.
          “LC Request” shall mean a request by Parent in accordance with the
terms of Section 2.18(b) and substantially in the form of Exhibit G, or such
other form as shall be approved by the Administrative Agent.
          “Lender Addendum” shall mean (a) with respect to any Lender on the
Closing Date, the lender addendum executed and delivered by such Lender on the
Closing Date and (b) with respect to any Lender on the Restatement Effective
Date, a lender addendum in the form of Exhibit H, to be executed and delivered
by such Lender on the Restatement Effective Date as provided in Section 10.15.
          “Lenders” shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption.

-20-



--------------------------------------------------------------------------------



 



          “Letter of Credit” shall mean any letter of credit, issued, to be
issued or deemed issued by an Issuing Bank for the account of Parent or any of
its Subsidiaries pursuant to Section 2.18.
          “Letter of Credit Expiration Date” shall mean the date which is
fifteen days prior to the Maturity Date.
          “LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
to be the arithmetic mean of the offered rates for deposits in dollars with a
term comparable to such Interest Period (as set forth by any service selected by
Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) at approximately 11:00 a.m., London, England time, on the second
full Business Day preceding the first day of such Interest Period; provided,
however, that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition the “LIBOR Rate” shall be the
interest rate per annum determined by Administrative Agent to be the average of
the rates per annum at which deposits in Dollars are offered for such Interest
Period to major banks in the London interbank market in London, England at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period. Each determination by
Administrative Agent pursuant to this definition shall be conclusive absent
manifest error.
          “Lien” shall mean, with respect to any property, (a) any mortgage,
deed of trust, lien, pledge, charge, assignment, hypothecation, security
interest or encumbrance of any kind, in each of the foregoing cases whether
voluntary or imposed by law, and (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such property.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Notes (if any), and the Security Documents and, solely for purposes of
Sections 8.01(e), 10.05 and 10.06, the Fee Letter.
          “Loan Parties” shall mean Borrowers and the Guarantors.
          “Loans” shall mean Term Loans and any LC Loans made by the Lenders to
Borrowers pursuant to Section 2.18(e)(ii). Each Loan shall be either an ABR Loan
or a Eurodollar Loan.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, results of operations, condition, financial or otherwise, assets
or liabilities of Parent and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to fully and timely perform any of
their obligations under any Loan Document or (c) material impairment of the
rights of or benefits or remedies available to the Lenders or the Collateral
Agent under any Loan Document.
          “Material Indebtedness” shall mean (a) Indebtedness under any of the
Debentures and (b) any other Indebtedness (other than the Loans and Letters of
Credit) or Hedging Obligations of Parent or any of its Subsidiaries in an
aggregate outstanding principal amount exceeding $20.0 million. For purposes of
determining Material Indebtedness, the “principal amount” in respect of any
Hedging Obligations of any Loan Party at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Loan Party would be
required to pay if the related Hedging Agreement were terminated at such time.

-21-



--------------------------------------------------------------------------------



 



          “Maturity Date” shall mean the fifth anniversary of the Closing Date
(or if such anniversary is not a Business Day, the next Business Day after such
anniversary).
          “Maximum Rate” shall have the meaning assigned to such term in
Section 10.14.
          “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien on
a Mortgaged Property, which shall be in a form reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.
          “Mortgaged Property” shall mean each Real Property, if any, which
shall be subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).
          “Multiemployer Plan” shall mean a multiemployer plan within the
meaning of Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions; (b) to which any Company or any ERISA Affiliate has within the
preceding five plan years made contributions; or (c) with respect to which any
Company could incur liability.
          “Net Cash Proceeds” shall mean:
     (a) with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds received by Parent or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Parent or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
brokers’ fees or commissions, legal, accounting and other professional and
transactional fees, transfer and similar taxes and Parent’s good faith estimate
of income taxes paid or payable in connection with such sale); (ii) amounts
provided as a reserve, in accordance with GAAP, against (x) any liabilities
under any indemnification obligations associated with such Asset Sale or (y) any
other liabilities retained by Parent or any of its Subsidiaries associated with
the properties sold in such Asset Sale (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds); (iii) Parent’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the
properties sold within one year of such Asset Sale (provided that, to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within one year of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds); (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness for borrowed money which is
secured by a Lien on the properties sold in such Asset Sale (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale) and which is repaid with such proceeds; (v) in the case of
any such proceeds received by a Foreign Subsidiary, any taxes payable upon the
repatriation of such proceeds to the United States; and (vi) in the case of any
such proceeds received by any Subsidiary that is not a Wholly-Owned subsidiary,
the portion of such proceeds attributable to the minority interests in such
Subsidiary;
     (b) with respect to any Debt Issuance, any Structured Securities Issuance,
any Equity Issuance or any other issuance or sale of Equity Interests by Parent
or any of its Subsidiaries, the cash proceeds thereof, net of (i) fees,
commissions, costs and other expenses incurred in connection therewith, (ii) in
the case of any such proceeds received by a Foreign Subsidiary, any taxes
payable upon the repatriation of such proceeds to the United States and (iii) in
the case of any

-22-



--------------------------------------------------------------------------------



 



such proceeds received by any Subsidiary that is not a Wholly-Owned subsidiary,
the portion of such proceeds attributable to the minority interests in such
Subsidiary; and
     (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event, (ii) in the case of any such proceeds received by a Foreign Subsidiary,
any taxes payable upon the repatriation of such proceeds to the United States
and (iii) in the case of any such proceeds received by any Subsidiary that is
not a Wholly-Owned subsidiary, the portion of such proceeds attributable to the
minority interests in such Subsidiary.
          “Net Working Capital” shall mean, at any time, Consolidated Current
Assets at such time minus Consolidated Current Liabilities at such time.
          “Notes” shall mean any notes evidencing the Term Loans issued pursuant
to this Agreement, if any, substantially in the form of Exhibit I.
          “Obligations” shall mean (a) obligations of Borrowers and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrowers and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrowers and the other Loan Parties under
this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of
Borrowers and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents. All Obligations of Borrowers hereunder and under each
other Loan Document shall be the joint and several obligations of each Borrower.
          “OFAC” shall have the meaning assigned to such term in
Section 3.19(b)(v).
          “Officers’ Certificate” shall mean a certificate executed by the
chairman of the board of directors (if an officer), the chief executive officer,
the president or one of the Financial Officers, each in his or her official (and
not individual) capacity.
          “Organizational Documents” shall mean, with respect to any person,
(i) in the case of any corporation, the articles or certificate of incorporation
and by-laws (or similar documents) of such person, (ii) in the case of any
limited liability company, the certificate of formation and operating agreement
(or similar documents) of such person, (iii) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such person, (iv) in the case of any general partnership,
the partnership agreement (or similar document) of such person and (v) in any
other case, the functional equivalent of the foregoing.
          “Original Credit Agreement” shall have the meaning assigned to such
term in the preamble hereto.

-23-



--------------------------------------------------------------------------------



 



          “Original Lender” shall mean each “Lender” (as defined in the Original
Credit Agreement) party to the Original Credit Agreement immediately prior to
the Restatement Effective Date.
          “Other Taxes” shall mean all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Parent” shall have the meaning assigned to such term in the preamble
hereto.
          “Participant” shall have the meaning assigned to such term in
Section 10.04(d).
          “Patriot Act” shall have the meaning assigned to such term in
Section 4.01(h).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean the perfection certificate dated
the Closing Date, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.
          “Perfection Certificate Supplement” shall mean a certificate
supplement in the form of Exhibit J-2 or any other form approved by the
Collateral Agent.
          “Permitted Acquisition” shall mean any transaction for the
(a) acquisition of all or substantially all of the property of any person, or of
any business or division of any person; or (b) acquisition (including by merger
or consolidation) of the Equity Interests of any person that becomes a
Subsidiary after giving effect such transaction; provided that each of the
following conditions shall be met:
     (i) no Default then exists or would result therefrom;
     (ii) unless expressly approved by the Administrative Agent, the person or
business to be acquired shall have generated positive cash flow for the last
four (or fewer quarters, if four are not available) quarter period for which
financial statements are available most recently ended prior to the date of
consummation of such acquisition;
     (iii) the person or business to be acquired shall be, or shall be engaged
in, a business of the type that Borrowers and the Subsidiaries are permitted to
be engaged in under Section 6.14;
     (iv) the board of directors or other governing body of the person to be
acquired shall not have indicated publicly its opposition to the consummation of
such acquisition (which opposition has not been publicly withdrawn);
     (v) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;
     (vi) with respect to any transaction involving Acquisition Consideration of
$5.0 million unless the Administrative Agent shall otherwise agree, Parent shall
have provided the Administrative Agent and the Lenders with (A) historical
financial statements for the last three fiscal years (or, if less, the number of
years since formation) of the person or business to be acquired (audited if
available without undue cost or delay) and unaudited financial statements
thereof for the most recent interim period which are available, (B) reasonably
detailed projections for the

-24-



--------------------------------------------------------------------------------



 



succeeding five years pertaining to the person or business to be acquired and
updated projections for Parent after giving effect to such transaction, (C) a
reasonably detailed description of all material information relating thereto and
copies of all material documentation pertaining to such transaction, and (D) all
such other information and data relating to such transaction or the person or
business to be acquired as may be reasonably requested by the Administrative
Agent or the Required Lenders; and
     (vii) the Acquisition Consideration for such acquisition shall not exceed
$2.5 million and the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions since the Closing Date shall not exceed $5.0 million.
          “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.
          “Permitted Subordinated Debt” shall mean Subordinated Indebtedness of
Parent that (i) by its terms is subordinated in right of payment to the
Obligations to the same or a greater extent than the Debentures are subordinated
to such Obligations and (ii) shall not mature, shall not require any cash
payments of principal or interest, and shall not be subject to mandatory
redemption or repurchase or redemption or repurchase of the option of the holder
thereof, in each case prior to the first anniversary of the Maturity Date.
          “person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including under Section 4069 of ERISA).
          “Preferred Stock” shall mean, with respect to any person, any and all
preferred or preference Equity Interests (however designated) of such person
whether outstanding on the Closing Date or issued thereafter.
          “Preferred Stock Issuance” shall mean the issuance or sale by Parent
or any of its Subsidiaries of any Preferred Stock after the Closing Date (other
than as permitted by Section 6.01).
          “Pro Rata Percentage” of any LC Lender at any time shall mean the
percentage of the total Credit-Linked Deposits and LC Loans of all LC Lenders
represented by such LC Lender’s Credit-Linked Deposit and LC Loans.
          “property” shall mean any right, title or interest in or to property
or assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property.
          “Purchase Money Obligation” shall mean, for any person, the
obligations of such person in respect of (a) Indebtedness (including Capital
Lease Obligations) incurred for the purpose of financing all or any part of the
purchase price of any property (including Equity Interests of any person) or the
cost of installation, construction or improvement of any property; provided,
however, that (i) such Indebtedness is incurred within one year after such
acquisition, installation, construction or improvement of such property by such
person and (ii) the amount of such Indebtedness (and any refinancing referred to
in

-25-



--------------------------------------------------------------------------------



 



clause (b)) does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be and (b) any refinancing thereof.
          “Qualified Capital Stock” of any person shall mean any Equity
Interests of such person that are not Disqualified Capital Stock.
          “Qualified Capital Stock Issuance” shall mean the issuance by Parent
of Qualified Capital Stock of Parent after the Closing Date.
          “Real Property” shall mean, collectively, all right, title and
interest (including any leasehold, mineral or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
          “Refinancing” shall mean the repayment in full and the termination of
any commitment to make extensions of credit under all of the outstanding
Indebtedness listed on Schedule 1.01(a) of Parent or any of its Subsidiaries.
          “Register” shall have the meaning assigned to such term in
Section 10.04(c).
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation S-X” shall mean Regulation S-X promulgated under the
Securities Act.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Reimbursement Obligations” shall mean Borrowers’ obligations under
Section 2.18(e) to reimburse LC Disbursements.
          “Related Parties” shall mean, with respect to any person, such
person’s Affiliates and the partners, directors, officers, employees, agents and
advisors of such person and of such person’s Affiliates.
          “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.
          “Requesting Lender” shall have the meaning assigned to such term in
Section 2.16(b).
          “Required Class Lenders” shall mean (i) with respect to Term Loans,
Lenders having more than 50% of all Term Loans outstanding and (ii) with respect
to LC Loans or Credit-Linked Deposits, Required LC Lenders.

-26-



--------------------------------------------------------------------------------



 



          “Required Lenders” shall mean Lenders having more than 50% of the sum
of all Loans and Credit-Linked Deposits outstanding.
          “Required LC Lenders” shall mean Lenders having more than 50% of the
sum of all LC Loans and Credit-Linked Deposits outstanding.
          “Requirements of Law” shall mean, collectively, any and all
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law.
          “Response” shall mean (a) “response” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to (i) clean up, remove, treat,
abate or in any other way address any Hazardous Material in the Environment;
(ii) prevent the Release or threat of Release, or minimize the further Release,
of any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, or to determine the necessity of the
activities described in, clause (i) or (ii) above.
          “Responsible Officer” of any person shall mean any executive officer
or Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
          “Restatement Effective Date” shall mean the date on which this
Agreement becomes effective pursuant to Section 4.01.
          “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act
of 2002, as amended, and all rules and regulations promulgated thereunder.
          “Sale and Leaseback Transaction” has the meaning assigned to such term
in Section 6.03.
          “Scheduled Repayment Date” shall have the meaning assigned to such
term in Section 2.09.
          “Secured Obligations” shall mean (a) the Obligations and (b) the due
and punctual payment and performance of all obligations of Borrowers and the
other Loan Parties under each Hedging Agreement entered into with any
counterparty that is a Secured Party and (c) the due and punctual payment and
performance of all obligations of Borrower and the other Loan Parties (including
overdrafts and related liabilities) under each Treasury Services Agreement
entered into with any counterparty that is a Secured Party.
          “Secured Parties” shall mean, collectively, the Administrative Agent,
the Collateral Agent, the Lenders and each counterparty to a Hedging Agreement
or Treasury Services Agreement if at the date of entering into such Hedging
Agreement or Treasury Services Agreement such person was an Agent or a Lender or
an Affiliate of an Agent or a Lender and such person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Sections 10.03 and 10.09 as if it
were a Lender.
          “Securities Act” shall mean the Securities Act of 1933.

-27-



--------------------------------------------------------------------------------



 



          “Securities Collateral” shall have the meaning assigned to such term
in the Security Agreement.
          “Security Agreement” shall mean the Security Agreement dated the
Closing Date among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.
          “Security Agreement Collateral” shall mean all property in which a
security interest is granted pursuant to the Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.10.
          “Security Documents” shall mean the Security Agreement, the Mortgages
and each other security document or pledge agreement delivered in accordance
with applicable local law to grant a security interest in any property as
collateral for the Secured Obligations and any other document or instrument
utilized to pledge or grant or purport to pledge or grant a security interest or
lien on any property as collateral for the Secured Obligations.
          “Special Purpose Subsidiary” shall mean a Subsidiary of Parent with
respect to which the board of directors of Parent determines that the principal
business in which such Subsidiary engages, or reasonably expects to engage,
prohibits such Subsidiary from being a Guarantor; provided that Investments
shall only be permitted to be made in such Subsidiary to the extent permitted by
Section 6.04.
          “Statutory Reserves” shall mean for any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.
          “Structured Securities” shall mean any Permitted Subordinated
Indebtedness incurred by Parent or Preferred Stock issued by Parent that
constitutes Qualified Capital Stock of Parent, in each case that is convertible
into or exchangeable for Equity Interests of a Subsidiary of Parent (a “Subject
Subsidiary”) in conjunction with a transaction in which such Subject Subsidiary
ceases to be a Subsidiary; provided that (a) any such Preferred Stock shall not
require that dividends be paid in cash prior to the first anniversary of the
Maturity Date and (b) the conversion or exchange rate at which the principal
amount or liquidation preference of, and accrued and unpaid interest or
dividends, or accreted discount, on, such Indebtedness or Preferred Stock shall
be converted into or exchanged for such Equity Interests shall be based on a
value per share determined by the board of directors of Parent to reflect the
fair market value of such Subject Subsidiary or by a method determined by such
board of directors to be a reasonable basis for determining such fair market
value; provided further that the aggregate principal or accreted amount or
liquidation preference (without regard to any Structured Securities issued in
respect of accrued and unpaid interest or dividends or any accretion of original
issue discount) of Structured Securities outstanding at any time shall not
exceed $150.0 million.
          “Structured Securities Issuance” shall mean the issuance of Structured
Securities after the Closing Date.
          “Subject Subsidiary” shall have the meaning assigned to such term in
the definition of Structured Securities.

-28-



--------------------------------------------------------------------------------



 



          “Subordinated Indebtedness” shall mean the Debentures and any other
Indebtedness of any Loan Party that is by its terms subordinated in right of
payment to the Obligations of such Loan Party.
          “Subsidiary” shall mean, with respect to any person (the “parent”) at
any date, (i) any person the accounts of which would be consolidated with those
of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date,
(ii) any other corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
board of directors, managers or trustees thereof are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent,
(iii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or
(b) the only general partners of which are the parent and/or one or more
subsidiaries of the parent and (iv) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.
          “Successful Syndication” has the meaning assigned to such term in the
Fee Letter.
          “Syndication Agent” shall have the meaning assigned to such term in
the preamble hereto.
          “Tax Return” shall mean all returns, statements, filings, attachments
and other documents or certifications required to be filed in respect of Taxes.
          “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Loan Commitment” shall mean, (x) with respect to each Existing
Term Loan Lender, the commitment, if any, of such Existing Term Loan Lender to
have made an Existing Term Loan hereunder on the Closing Date in the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
on the Closing Date or (y) with respect to each Additional Term Loan Lender on
the Restatement Effective Date, the commitment, if any, of such Additional Term
Loan Lender to make an Additional Term Loan hereunder on the Restatement
Effective Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender on the Restatement Effective Date, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Term Loan Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04.
Prior to the Restatement Effective Date, the initial aggregate amount of the
Lenders’ Term Loan Commitments shall be $250.0 million and, on and after the
Restatement Effective Date, the initial aggregate amount of the Lenders’ Term
Loan Commitments shall be $300.0 million
          “Term Loan Lender” shall mean the Existing Term Loan Lenders and the
Additional Term Loan Lenders.
          “Term Loans” shall mean the Existing Term Loans and the Additional
Term Loans.
          “Transactions” shall have the meaning assigned to such term in the
Original Credit Agreement.

-29-



--------------------------------------------------------------------------------



 



          “Transferred Guarantor” shall have the meaning assigned to such term
in Section 7.09.
          “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
          “Type,” when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBOR Rate or the
Alternate Base Rate.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time (except as otherwise specified) in any applicable state or jurisdiction.
          “United States” shall mean the United States of America.
          “Voting Stock” shall mean, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such person.
          “Wholly Owned Subsidiary” shall mean, as to any person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such person and/or one or more Wholly Owned
Subsidiaries of such person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such person and/or one or
more Wholly Owned Subsidiaries of such person have a 100% equity interest at
such time.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Term Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing” “Borrowing of LC Loans”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Term
Borrowing”).
          SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) unless stated otherwise
or the context otherwise requires, all references herein to Exhibits and
Schedules shall be construed to refer to Exhibits and Schedules to the Original
Credit Agreement and all references herein to Articles and Sections shall be
construed to refer to Articles and Sections of this Agreement, (e) any reference
to any law or regulation herein shall refer to such law or regulation as
amended, modified or supplemented from time to time, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible

-30-



--------------------------------------------------------------------------------



 




assets and properties, including cash, securities, accounts and contract rights,
and (g) references to agreements and other obligations of the Borrowers shall be
construed as referring to the joint and several obligations of the Borrowers.
          SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with GAAP, as in effect from time to time.
          SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
          SECTION 1.06 Effect of This Agreement on the Original Credit Agreement
and the Other Loan Documents. Upon satisfaction of the conditions precedent to
the effectiveness of this Agreement set forth in Section 4.01, this Agreement
shall be binding on Borrowers, the Agents, the Lenders and the other parties
hereto and the provisions of the Original Credit Agreement shall be replaced by
the provisions of this Agreement; provided that (i) all Loans, Letters of
Credit, Credit-Linked Deposits or other Credit Extensions outstanding under the
Original Credit Agreement shall continue as Loans, Letters of Credit,
Credit-Linked Deposits or other Credit Extensions, as applicable, under this
Agreement (and, in the case of Eurodollar Loans, with the same Interest Periods
as were applicable to such Eurodollar Loans immediately prior to the Restatement
Effective Date), (ii) all amounts owing by the Borrowers under the Original
Credit Agreement to any person in respect of accrued and unpaid interest and
fees on the Loans, Commitments, Credit-Linked Deposits and Letters of Credit
shall continue to be due and owing on such Loans, Commitments, Credit-Linked
Deposits and Letters of Credit under this Agreement and (iii) any person
entitled to the benefits of Article III or Section 11.03 of the Original Credit
Agreement shall continue to be entitled to the benefits of the corresponding
provisions of this Agreement. Upon the effectiveness of this Agreement in
accordance with Section 4.01, each Loan Document that was in effect immediately
prior to the Restatement Effective Date and each certificate or other document
that was delivered under the Original Credit Agreement on or prior to the
Closing Date shall continue to be effective and, unless the context otherwise
requires, any reference to the Original Credit Agreement contained therein shall
be deemed to refer to this Agreement and any reference to the Term Loans shall
be deemed to refer to the Existing Term Loans and the Additional Term Loans. By
delivering a signature page to this Credit Agreement, the Original Lender
consents to the amendment and restatement of the Original Credit Agreement as
set forth herein.
ARTICLE II
THE CREDITS
          SECTION 2.01 Making of Additional Term Loans. Subject to the terms and
conditions and relying upon the representations and warranties herein set forth,
each Additional Term Loan Lender agrees, severally and not jointly, to make an
Additional Term Loan to Borrowers on the Restatement Effective Date in a
principal amount not to exceed its Additional Term Loan Commitment.
          Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

-31-



--------------------------------------------------------------------------------



 



          SECTION 2.02 Loans.
          (a) Each Term Loan shall be made as part of a Borrowing consisting of
Term Loans made by the Lenders ratably in accordance with their applicable Term
Loan Commitments, and each LC Loan required to be made pursuant to
Section 2.18(e)(ii) shall be made by the LC Lenders from their Credit-Linked
Deposit ratably in accordance with their LC Commitment; provided that the
failure of any Lender to make its Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).
          (b) Subject to Sections 2.11 and 2.12, each Term Borrowing shall be
comprised entirely of ABR Term Loans or Eurodollar Term Loans as Parent may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Term Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Term Loan; provided that any exercise of such option
shall not affect the obligation of Borrowers to repay such Term Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided that Parent shall not be entitled
to request any Term Borrowing that, if made, would result in more than three
Eurodollar Term Borrowings outstanding hereunder at any one time. For purposes
of the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.
          (c) Each Lender shall make each Term Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 12:00 (noon), New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by Parent in
the applicable Borrowing Request or, if a Term Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
return the amounts so received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date (in the case of any Eurodollar Term Borrowing), and at
least 2 hours prior to the time (in the case of any ABR Term Borrowing), of any
Term Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Term Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent at the time of such Term Borrowing in accordance with paragraph (c) above,
and the Administrative Agent may, in reliance upon such assumption, make
available to Borrowers on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrowers severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrowers until the date such amount is repaid to the
Administrative Agent at (i) in the case of Borrowers, the interest rate
applicable at the time to the other Term Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Term Loan as part of such Term Borrowing for purposes of this
Agreement, and Borrowers’ obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.
          (e) Notwithstanding any other provision of this Agreement, Parent
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

-32-



--------------------------------------------------------------------------------



 



          SECTION 2.03 Borrowing Procedure. To request the Term Borrowing,
Borrowers shall deliver, by hand delivery or telecopier, a duly completed and
executed Borrowing Request to the Administrative Agent not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
          (a) the aggregate amount of such Term Borrowing;
          (b) the date of such Term Borrowing, which shall be a Business Day;
          (c) whether such Term Borrowing is to be an ABR Term Borrowing or a
Eurodollar Term Borrowing;
          (d) in the case of a Eurodollar Term Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
          (e) the location and number of the account of the Borrowers to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.02(c); and
          (f) that the conditions set forth in Sections 4.01(h), (i) and (j)
have been satisfied as of the date of the notice.
          If no election as to the Type of Term Borrowing is specified, then the
requested Term Borrowing shall be a Eurodollar Term Borrowing having an Interest
Period as specified in clause (c) of the proviso to the definition of Interest
Period. If no Interest Period is specified with respect to the requested
Eurodollar Term Borrowing, then Borrowers shall be deemed to have selected an
Interest Period as specified in clause (c) of the proviso to the definition of
Interest Period. Promptly following receipt of a Borrowing Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Term Loan to be made as part
of the requested Term Borrowing.
          SECTION 2.04 Evidence of Debt; Repayment of Loans.
          (a) Promise to Repay. Borrowers hereby unconditionally promise to pay
to the Administrative Agent for the account of each Lender, the principal amount
of each Loan of such Lender as provided in Section 2.09.
          (b) Lender and Administrative Agent Records. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrowers to each Lender hereunder;
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The entries made
in the accounts maintained pursuant to this paragraph shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of Borrowers to repay the Loans in accordance with their terms.

-33-



--------------------------------------------------------------------------------



 



          (c) Promissory Notes. Any Lender by written notice to Borrowers (with
a copy to the Administrative Agent) may request that Term Loans made by it be
evidenced by a promissory note. In such event, Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit I. Thereafter, the Term Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.05 Fees.
          (a) Administrative Agent Fees. Borrowers agree to pay to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon among Borrowers and the
Administrative Agent (the “Administrative Agent Fees”).
          (b) LC Facility Fee. The Borrowers shall pay to the Administrative
Agent for the account of each LC Lender a facility fee (the “LC Facility Fee”)
equal to the product of (x) the sum of (A) the Applicable Margin with respect to
LC Facility Fee and (B) the Credit-Linked Deposit Cost Amount and (y) the amount
of such Lender’s Credit-Linked-Deposit. The LC Facility Fee relating to Credit
Linked Deposits made on the Closing Date (I) as of the Closing Date shall accrue
at all times from the Closing Date until the Maturity Date and (II) Credit
Linked Deposits made on the Restatement Effective Date shall accrue at all times
from the Restatement Effective Date until the Maturity Date and in each case
shall be due and payable on each Interest Payment Date with respect to
Credit-Linked Deposits, and on any date on which any Credit-Linked Deposit is
terminated and the funds therein returned to such Lenders.
          (c) LC Fronting Fees. Borrowers agree to pay to each Issuing Bank a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.1875% per
annum on the average daily aggregate outstanding face amount of all Letters of
Credit issued (or deemed issued) by such Issuing Bank during the period from and
including the Closing Date (in the case of Letters of Credit issued (or deemed
issued) on the Closing Date) or the Restatement Effective Date (in the case of
Letters of Credit issued (or deemed issued) on the Restatement Effective Date),
in each case to but excluding the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued Fronting Fees shall be payable in arrears (i) on
the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) on
the date on which the LC Commitments terminate. Any such fees accruing after the
date on which there ceases to be any LC Exposure shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand therefor. All LC Facility Fees and Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrowers shall pay the Fronting Fees directly to
the Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

-34-



--------------------------------------------------------------------------------



 



          SECTION 2.06 Interest on Loans.
          (a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.
          (b) Eurodollar Loans. Subject to the provisions of Section 2.06(c),
the Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin in effect from time to time.
          (c) Default Rate. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount and all Loans shall, to the extent permitted by
applicable law, bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of amounts constituting principal and premium, if
any, of or interest on any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% plus the rate applicable to the ABR Term Loans as
provided in Section 2.06(a) (in either case, the “Default Rate”).
          (d) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) Interest Calculation. All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
          SECTION 2.07 Termination of Loan and Reduction of Commitments and
Credit Linked Deposits.
          (a) Termination of Commitments. The Additional LC Commitments and the
Additional Term Loan Commitments shall automatically terminate at 5:00 p.m., New
York City time, on the Restatement Effective Date. Notwithstanding the
foregoing, the Additional LC Commitments and the Additional Term Loan
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
June 1, 2007, if the initial Credit Extension under this Agreement shall not
have occurred by such time.
          (b) Optional Terminations and Reductions of Credit-Linked Deposits. At
their option, Borrowers may at any time terminate, or from time to time
permanently reduce, the Credit-Linked Deposits; provided that (i) each reduction
of the Credit-Linked Deposits shall be in an amount that is (x) an integral
multiple of $1.0 million and not less than $5.0 million or (y) the aggregate
amount of the Credit-Linked Deposits then outstanding and (ii) the Credit-Linked
Deposits shall not be terminated or reduced if, after giving effect thereto, the
aggregate amount of LC Exposures would exceed the aggregate amount of
Credit-Linked Deposits. In the case of a termination or reduction of the
Credit-Linked Depos-

-35-



--------------------------------------------------------------------------------



 



its pursuant to the previous sentence and, so long as the LC Exposure (other
than to the extent such LC Exposure is cash collateralized on terms satisfactory
to the Issuing Banks and the Administrative Agent) as of the Maturity Date shall
not exceed zero, at the Maturity Date, the Administrative Agent shall return to
the LC Lenders, from the Credit-Linked Deposit Account in accordance with their
respective Pro Rata Percentages.
          (c) Notice. Parent shall notify the Administrative Agent in writing of
any election to terminate or reduce the Credit-Linked Deposits under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Parent pursuant to this Section 2.07(c) shall be irrevocable; provided that a
notice of termination of the Commitments delivered by Parent may state that such
notice is conditioned upon the effectiveness of other credit facilities, debt or
equity issuances, asset sales or other funding transactions, in which case such
notice may be revoked by Parent (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Credit-Linked Deposits shall be permanent.
          SECTION 2.08 Interest Elections.
          (a) Generally. Each (x) Term Borrowing shall on the Closing Date or
the Restatement Effective Date, as applicable, be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request and
(y) LC Loan shall on the date such LC Loan is made have an Interest Period equal
to the Interest Period then prevailing on the Credit-Linked Deposits. In the
case of each Borrowing, Parent may thereafter elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Parent may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, Parent shall not be entitled to
request any conversion or continuation that, if made, would result in more than
three Eurodollar Borrowings outstanding hereunder at any one time.
          (b) Interest Election Notice. To make an election pursuant to this
Section, Parent shall deliver, by hand delivery or telecopier, a duly completed
and executed Interest Election Request to the Administrative Agent (i) in the
case of the conversion of an ABR Borrowing to a Eurodollar Borrowing or the
continuation of a Eurodollar Borrowing for an additional Interest Period, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed conversion or continuation and (ii) in the case of the
conversion of a Eurodollar Borrowing to an ABR Borrowing, not later than 9:00
a.m., New York City time, on the date of the proposed conversion. Each Interest
Election Request shall be irrevocable. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
     (ii) Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

-36-



--------------------------------------------------------------------------------



 



     (iii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iv) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (v) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
          If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then Parent shall be deemed to have
selected an Interest Period of one month’s duration.
          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (c) Automatic Continuation of Eurodollar Borrowing. If an Interest
Election Request with respect to a Eurodollar Borrowing is not timely delivered
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be continued as a Eurodollar Borrowing with an Interest Period
of one month’s duration. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing, the Administrative Agent or the
Required Lenders may require, by notice to Borrowers, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
          SECTION 2.09 Amortization of Term Borrowings and Payment of all Loans
on Maturity Date. Borrowers shall pay to the Administrative Agent, for the
account of the Lenders, on the dates set forth on Annex I, or if any such date
is not a Business Day, on the immediately preceding Business Day (each such
date, a “Scheduled Repayment Date”) a principal amount of the Term Loans equal
to the amount set forth on Annex I for such date (as adjusted from time to time
pursuant to Section 2.10(g)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. To the extent not previously paid, all Loans shall be due and payable
on the Maturity Date.
          SECTION 2.10 Optional and Mandatory Prepayments of Loans and Mandatory
Cash Collateralization of Letters of Credit.
          (a) Optional Prepayments. Borrowers shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the requirements of this Section; provided that each partial prepayment shall be
in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million or the outstanding principal amount of such Borrowing.
          (b) Asset Sales. Not later than five Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale by Parent or any of its
Subsidiaries (or (x) in the case of any Net Cash Proceeds received by any
Subsidiary that is not a Loan Party pursuant to Section 6.06(b)(ii), within five
Business Days of the date a Loan Party receives or is required to receive under
Section 6.06(b)(ii) such Net Cash Proceeds and (y) in the case of any marketable
securities received in consideration of such Asset Sale pursuant to Section
6.06(b)(iii)(y), within five Business Days of the date Parent or a Subsidiary
receives or is required to receive pursuant to Section 6.06(b)(iii)(y) cash or
Cash Equivalents upon the

-37-



--------------------------------------------------------------------------------



 



sale or other disposition of such marketable securities for, or other conversion
thereof into, cash or Cash Equivalents), Borrowers shall make prepayments and
cash collateralizations in accordance with Sections 2.10(g) and (h) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that:
     (i) no such prepayment or cash collateralization shall be required under
this Section 2.10(b)(i) with respect to (A) any Asset Sale permitted by Section
6.06(a), (c), (d), (e), (f), (g), (h) or (i) (other than clause (v) of such
clause (i)), (B) the disposition of property which constitutes a Casualty Event
or (C) Asset Sales for fair market value resulting in no more than $2.0 million
in Net Cash Proceeds per Asset Sale (or series of related Asset Sales) and less
than $5.0 million in Net Cash Proceeds in any fiscal year of Parent; and
     (ii) so long as no Event of Default shall then exist or would arise
therefrom, to the extent that the aggregate of such Net Cash Proceeds of Asset
Sales does not exceed (x) $50.0 million for the fiscal year of Parent ending on
December 31, 2007, (y) $37.5 million for the fiscal year of Parent ending on
December 31, 2008 and (z) $25.0 million for each fiscal year of Parent ending on
or after December 31, 2009, such Net Cash Proceeds shall not be required to be
so applied on such date to the extent that Parent shall have delivered an
Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be used to make capital
expenditures within 365 days following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so used within such 365-day period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment or cash collateralization as
otherwise provided in this Section 2.10(b).
          (c) Debt Issuances; Disqualified Capital Stock Issuances; Structured
Securities Issuances. Not later than five Business Days following the receipt of
any Net Cash Proceeds of any Debt Issuance or Disqualified Capital Stock
Issuance by Parent or any of its Subsidiaries or any Structured Securities
Issuance, Borrowers shall make prepayments and cash collateralizations in
accordance with Sections 2.10(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds.
          (d) Equity Issuance. Not later than five Business Days following the
receipt of any Net Cash Proceeds of any Equity Issuance (other than any
Structured Securities Issuance), Borrowers shall make prepayments and cash
collateralizations in accordance with Sections 2.10(g) and (h) in an aggregate
amount equal to 50% of such Net Cash Proceeds.
          (e) Casualty Events. Not later than five Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by Parent or any of its
Subsidiaries, Borrowers shall make prepayments and cash collateralizations in
accordance with Sections 2.10(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:
     (i) so long as no Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used to repair, replace or restore any property in respect of which such Net
Cash Proceeds were paid or to make other capital expenditures, no later than
365 days following the date of receipt of such proceeds; and
     (ii) if any portion of such Net Cash Proceeds shall not be so applied
within such 365-day period, such unused portion shall be applied on the last day
of such period as a mandatory prepayment or cash collateralization as otherwise
provided in this Section 2.10(e).

-38-



--------------------------------------------------------------------------------



 



          (f) Excess Cash Flow. No later than ten Business Days after the date
on which the financial statements with respect to any fiscal year of Parent in
which an Excess Cash Flow Period occurs are or are required to be delivered
pursuant to Section 5.01(a), Borrowers shall make prepayments and cash
collateralizations in accordance with Sections 2.10(g) and (h) in an aggregate
amount equal to (A) 50% of Excess Cash Flow for such Excess Cash Flow Period
then ended minus (B) any voluntary prepayments of Loans and any voluntary
reductions of the Credit-Linked Deposits under Section 2.07(b), in each case
other than voluntary prepayments or reductions funded with the proceeds of
Indebtedness or other Credit-Linked Deposits or similar deposits under a letter
of credit facility; provided that if (x) Parent elects, in its sole discretion,
to have the period described in clause (i) of the definition of Excess Cash Flow
Period be an Excess Cash Flow Period and (y) the prepayment or cash
collateralization required to be made under this Section 2.10(f) from Excess
Cash Flow for such Excess Cash Flow Period is not made due to a failure to
comply with Section 5.01(d)(iii) for such Excess Cash Flow Period, such
prepayment or cash collateralization shall only be required to be made upon the
earlier of (x) the date that such Section 5.01(d)(iii) is complied with for such
Excess Cash Flow Period and (y) October 31, 2008.
          (g) Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, Parent shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(h), subject to the provisions of this Section 2.10(g).
Any prepayments of Term Loans pursuant to Section 2.10(a), (b), (c), (d), (e) or
(f) shall be applied to reduce scheduled prepayments required under
Section 2.09, on a pro rata basis among the prepayments remaining to be made on
each other Scheduled Repayment Date. After application of mandatory prepayments
of Term Loans described above in this Section 2.10(g) and to the extent there
are Net Cash Proceeds or Excess Cash Flow remaining after such application,
Borrowers shall (i) first, prepay outstanding LC Loans until all outstanding LC
Loans have been paid in full and (ii) second, cash collateralize outstanding
Letters of Credit, without notice or demand, by depositing on terms and in
accounts satisfactory to the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the LC Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid LC Facility Fees as of such
date.
          Amounts to be applied pursuant to this Section to the prepayment of
Term Loans shall be applied to reduce outstanding ABR Term Loans. Any amounts
remaining after each such application shall be applied to prepay Eurodollar Term
Loans. Amounts to be applied pursuant to this Section to the prepayment of LC
Loans shall be applied to reduce outstanding ABR LC Loans. Any amounts remaining
after each such application shall be applied to prepay Eurodollar LC Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Term Loans
required under this Section shall be in excess of the aggregate principal amount
of the ABR Term Loans at the time outstanding (to the extent that such excess
does not exceed the aggregate principal amount of the Eurodollar Term Loans at
the time outstanding, an “Excess Term Loan Prepayment Amount”), only the portion
of the amount of such prepayment as is equal to the amount of such outstanding
ABR Term Loans shall be immediately prepaid and, at the election of Parent, the
Excess Term Loan Prepayment Amount shall be either (A) deposited in an escrow
account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Term Loans on the last day of the then next-expiring
Interest Period for Eurodollar Term Loans; provided that (i) interest in respect
of such Excess Term Loan Prepayment Amount shall continue to accrue thereon at
the rate provided hereunder for the Loans which such Excess Term Loan Prepayment
Amount is intended to repay until such Excess Term Loan Prepayment Amount shall
have been used in full to repay such Loans and (ii) at any time while an Event
of Default has occurred and is continuing, the Administrative Agent may, and
upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Term Loan Prepayment Amount or (B) prepaid immediately, together with any
amounts owing to the Lenders under Section 2.13. Notwithstanding the foregoing,
if the amount of any prepayment of LC Loans required under this Section shall be
in excess of the amount of the ABR LC Loans at the time outstanding (an “Excess
LC Loan

-39-



--------------------------------------------------------------------------------



 



Prepayment Amount”), only the portion of the amount of such prepayment as is
equal to the amount of such outstanding ABR LC Loans shall be immediately
prepaid and, at the election of Parent, the Excess LC Loan Prepayment Amount
shall be either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar LC Loans on the
last day of the then next-expiring Interest Period for Eurodollar LC Loans;
provided that (i) interest in respect of such Excess Term Loan Prepayment Amount
shall continue to accrue thereon at the rate provided hereunder for the Loans
which such Excess LC Loan Prepayment Amount is intended to repay until such
Excess LC Loan Prepayment Amount shall have been used in full to repay such
Loans and (ii) at any time while an Event of Default has occurred and is
continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess LC Loan Prepayment Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.
          (h) Notice of Prepayment. Parent shall notify the Administrative Agent
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be (i) an integral multiple of $1.0 million and not less than
$5.0 million or (ii) the aggregate principal amount of the Loans of the
applicable Class then outstanding, in an amount that would be permitted in the
case of a Credit Extension of the same Type as provided in Section 2.02, except
as necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and otherwise in accordance with this Section. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.
          (i) Prepayment Premium. If any prepayment of Loans under
Section 2.10(a) or 2.10(c) (other than from the Net Cash Proceeds of Structured
Securities) or reduction of Credit-Linked Deposits under Section 2.07(b) on or
prior to the first anniversary of the Closing Date is made with Indebtedness or
proceeds of credit-linked deposits having an effective interest rate or facility
fees less than those applicable to the Loans or Credit-Linked Deposits at the
time of such prepayment or reduction, or if any Lender is prepaid its Loans and
returned its Credit Linked Deposits in connection with a replacement of such
Lender pursuant to Section 10.02(d) solely because such Lender shall not have
consented to an amendment to this Agreement that would lower such interest rate
or fees, then such prepayment shall be accompanied by a premium payable by
Borrowers equal to 1% of the principal amount of the Loans so prepaid or
Credit-Linked Deposits so reduced or returned.
          SECTION 2.11 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
     (b) the Administrative Agent is advised in writing by the Required Lenders
that the Adjusted LIBOR Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

-40-



--------------------------------------------------------------------------------



 



then the Administrative Agent shall give written notice thereof to Borrowers and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
          SECTION 2.12 Yield Protection.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or such Issuing Bank, Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or any Issuing Bank determines
(in good faith, but in its sole absolute discretion) that any Change in Law
affecting such Lender or such Issuing Bank or any lending office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time Borrowers will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to Parent shall
be conclusive absent manifest error. Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

-41-



--------------------------------------------------------------------------------



 



          (d) Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or such Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies Parent of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
          SECTION 2.13 Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan or reduction or termination of any Credit-Linked Deposits earlier than the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan or reduction or
termination of any Credit-Linked Deposits earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan or make, reduce or terminate any Credit-Linked
Deposit on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any Eurodollar Loan or Credit-Linked Deposit earlier than the last
day of the Interest Period applicable thereto as a result of a request by Parent
pursuant to Section 2.16(b) (other than a request in respect of a Requesting
Lender), then, in any such event, Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan or Credit-Linked Deposit, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan or Credit-Linked Deposit had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan or
Credit-Linked Deposit, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan or Credit-Linked Deposit), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to Parent (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error. Borrowers
shall pay such Lender the amount shown as due on any such certificate within 5
Business Days after receipt thereof.
          SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.
          (a) Payments Generally. Borrowers shall make each payment required to
be made by them hereunder or under any other Loan Document (whether of
principal, interest, fees or Reimbursement Obligations, or of amounts payable
under Section 2.12, 2.13, 2.15 or 10.03, or otherwise) on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 p.m., New York City
time), on the date when due, in immediately available funds, without setoff,
deduction or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices at 677 Washington Boulevard, Stamford, Connecticut, except payments to
be made directly to the Issuing Banks as expressly provided herein and except
that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan

-42-



--------------------------------------------------------------------------------



 



Document shall be due on a day that is not a Business Day, unless specified
otherwise, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments under
each Loan Document shall be made in dollars, except as expressly specified
otherwise.
          (b) Pro Rata Treatment.
     (i) Each payment by Borrowers of interest, LC Facility Fees and premium in
respect of the Loans or Credit-Linked Deposit shall be applied to the amounts of
such obligations owing to the Lenders pro rata according to the respective
amounts then due and owing to the Lenders.
     (ii) Each payment on account of principal of the Term Loans shall be
allocated among the Term Loan Lenders pro rata based on the principal amount of
the Term Loans held by the Term Loan Lenders and each payment on account of
principal of LC Loans or return of Credit-Linked Deposits shall be allocated
among the LC Lenders pro rata based on the principal amount of the LC Loans or
the amount of Credit-Linked Deposits, respectively, held by the LC Lenders.
          (c) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, Reimbursement Obligations, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties; provided that the
Administrative Agent may, subject to any applicable federal, state or foreign
bankruptcy, insolvency, receivership or similar orders, distribute any adequate
protection payments it receives on behalf of the Lenders to the Lenders in its
sole discretion (i.e., whether to pay the earliest accrued interest, all accrued
interest on a pro rata basis or otherwise).
          (d) Sharing of Set-Off. If any Lender (and/or any Issuing Bank, which
shall be deemed a “Lender” for purposes of this Section 2.14(d)) shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other Obligations greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans,
participations in LC Disbursements or Credit Linked Deposits to any assignee or
participant, other than to any Borrower or any Subsidiary (as to which the
provisions of this paragraph shall apply).

-43-



--------------------------------------------------------------------------------



 



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
          (e) Borrowers Default. Unless the Administrative Agent shall have
received notice from Borrowers prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that Borrowers will not make such payment, the Administrative Agent
may assume that Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (f) Lender Default. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.02(c), 2.14(e), 2.18(d), 2.18(e)
or 10.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          SECTION 2.15 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Loan Parties shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or any Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Loan Party shall make such deductions
and (iii) the applicable Loan Party shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
          (b) Payment of Other Taxes by Borrowers. Without limiting the
provisions of paragraph (a) above, Borrowers shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
          (c) Indemnification by Borrowers. Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender

-44-



--------------------------------------------------------------------------------



 



or such Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment
to the extent available, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of Borrowers or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable
     (i) duly completed original copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party which exempts such Foreign Lender from U.S.
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Foreign Lender,
     (ii) duly completed original copies of Internal Revenue Service Form W-8ECI
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of such Foreign Lender’s trade or business in the
United States and exempt from U.S. withholding tax,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit M, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Parent within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
or
     (iv) any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit Borrowers to determine the withholding
or deduction required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or an Issuing Bank determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by Borrowers or with respect to which either Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrowers an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrowers under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
Borrowers, upon the request of the Administrative Agent, such Lender or such Is-

-45-



--------------------------------------------------------------------------------



 



suing Bank, agree to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrowers or any other person. Notwithstanding
anything to the contrary, in no event will any Lender be required to pay any
amount to Borrowers the payment of which would place such Lender in a less
favorable net after-tax position than such Lender would have been in if the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.
          SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Borrowers shall be conclusive absent manifest error.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder (any such Lender, a “Requesting Lender”), or if Parent exercises its
replacement rights under Section 10.02(d), then Parent may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.04), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
     (i) Borrowers shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 10.04(b);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Credit-Linked Deposits, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.13), assuming
for this purpose (in the case of a Lender being replaced pursuant to
Section 10.02(d)) that the Loans of such Lender were being prepaid) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts including any amount
pursuant to Section 2.10(i));
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and

-46-



--------------------------------------------------------------------------------



 



     (iv) such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Parent to require such assignment and delegation cease
to apply.
          SECTION 2.17 Credit-Linked Deposits.
          (a) To request the funding of the Credit-Linked Deposit Account,
Borrowers shall deliver, by hand delivery or telecopier, a duly completed and
executed and irrevocable funding request to the Administrative Agent by
11:00 a.m., New York City time, on the Business Day of the requested funding of
the Credit-Linked Deposits containing substantially the same information as is
required in clauses (a) and (b) of Section 2.03 in respect of the Borrowing
Requests for Term Borrowings. Each LC Lender agrees, severally and not jointly,
to remit to the Administrative Agent on the Restatement Effective Date, an
amount equal to such LC Lender’s Additional LC Commitment as its Credit-Linked
Deposit to be made on the Restatement Effective Date. The Administrative Agent
shall deposit all such amounts received by it into the Credit-Linked Deposit
Account promptly upon receipt thereof. Each LC Lender irrevocably and
unconditionally agrees that its Credit-Linked Deposit shall be available (i) to
pay to the Issuing Banks such Lender’s Pro Rata Percentage of any Reimbursement
Obligations in respect of any Letter of Credit that is not reimbursed by
Borrowers and (ii) to fund such Lender’s LC Loans, in each case, pursuant to
Section 2.18(e)(ii).
          (b) No Person (other than the Administrative Agent) shall have the
right to make any withdrawal from the Credit-Linked Deposit Account or to
exercise any other right or power with respect thereto. Each LC Lender agrees
that its right, title and interest in and to the Credit-Linked Deposit Account
shall be limited to the right to require its Credit-Linked Deposit to be applied
as provided in Section 2.18(e)(ii) and that it will have no right to require the
return of its Credit-Linked Deposit other than as expressly provided herein.
Each LC Lender hereby acknowledges that (i) its Credit-Linked Deposit
constitutes payment for its participations in Letters of Credit issued, deemed
issued or to be issued hereunder, (ii) its Credit-Linked Deposit and any
investments made therewith shall secure its obligations to the Issuing Banks
hereunder (each LC Lender hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks, a security interest in its Credit-Linked Deposit
and all of its rights in the Credit-Linked Deposit Account to secure its
obligations under this Section and agrees that the Administrative Agent, as
holder of the Credit-Linked Deposits and any investments made therewith, will be
acting as collateral agent for the Issuing Banks) and (iii) the Issuing Banks
will be issuing (in the case of UBS AG, Stamford Branch, subject to the
limitations set forth in the definition “Issuing Banks” set forth in
Section 1.1), amending, renewing and extending Letters of Credit in reliance on
the availability of such Lender’s Credit-Linked Deposit to discharge such
Lender’s obligations in connection with any Reimbursement Obligations in respect
thereof in accordance with Section 2.18(e). Each Issuing Bank hereby appoints
the Administrative Agent as its collateral agent for the purpose of holding the
Credit-Linked Deposits, any investments made therewith and the Credit-Linked
Deposit Account. The Administrative Agent hereby grants a security interest to
the Issuing Banks in all of its rights, title and interest to the Credit-Linked
Deposit Account. The funding of the Credit-Linked Deposits and the agreements
with respect thereto set forth in this Agreement constitute arrangements among
the Administrative Agent, the Issuing Banks and the LC Lenders with respect to
the funding obligations of such Lenders under this Agreement, and the
Credit-Linked Deposits do not constitute assets of, or loans or extensions of
credit to, any Loan Party. Without limiting the generality of the foregoing,
(i) each party hereto acknowledges and agrees that the Credit-Linked Deposits
are and at all times will continue to be property of the LC Lenders, and that no
amount on deposit at any time in the Credit-Linked Deposit Account shall be the
property of any Loan Party, constitute “Collateral” under the Credit Documents
(except the Credit-Linked Deposits will serve as collateral to the extent
contemplated in clause (ii) above) or otherwise be available in any

-47-



--------------------------------------------------------------------------------



 



manner to satisfy any Obligations of any Loan Party under the Credit Documents
other than the LC Obligations that do not consist of LC Loans and (ii) the
obligation to return the Credit-Linked Deposits to the LC Lenders is solely an
obligation of the Administrative Agent, and none of Parent or any of its
Subsidiaries shall have any liability or obligation in respect of the principal
amount of the Credit-Linked Deposits.
          (c) Each of Borrowers, the Administrative Agent, the Issuing Banks and
the LC Lenders hereby acknowledges and agrees that each LC Lender is making its
payment on the Restatement Effective Date pursuant to Section 2.17(a) to be paid
into the Credit-Linked Deposit Account for application in the manner
contemplated by Section 2.18(e)(ii). The Administrative Agent agrees (except
during periods when such Credit-Linked Deposits, or funds applied by or on
behalf of an Issuing Bank against such Credit-Linked Deposits, are used to cover
LC Disbursements under Letters of Credit) to direct the investment of the
Credit-Linked Deposits as follows: (i) the Administrative Agent shall invest the
Credit-Linked Deposits in such investments as the Administrative Agent shall
from time to time determine and (ii) on the last Business Day of such Interest
Period the Administrative Agent shall disburse to the LC Lenders in accordance
with their Pro Rata Percentages the amount of the interest for such Interest
Period on the Credit-Linked Deposits held by it at the rate equal to the
Adjusted LIBOR Rate for such Interest Period minus the Credit-Linked Deposit
Cost Amount.
          (d) With respect to any Interest Period during which an LC Loan is
deemed made, the Administrative Agent shall determine the amount of interest
payable by the Borrowers on such LC Loan for the portion of such Interest Period
during which such LC Loan is outstanding and the amount of interest payable by
the Administrative Agent on the Credit-Linked Deposits during such Interest
Period pursuant to the applicable provisions of this Agreement, and such
determination shall be conclusive absent manifest error.
          SECTION 2.18 Letters of Credit
          (a) General. Subject to the terms and conditions set forth herein,
Borrowers may request an Issuing Bank, and such Issuing Bank agrees, to issue
Letters of Credit for Parent’s own account or for the account of a Subsidiary of
Parent in a form reasonably acceptable to the Administrative Agent and such
Issuing Bank, at any time and from time to time during the LC Availability
Period; provided that Borrowers shall be co-applicants, and be jointly and
severally liable, with respect to each Letter of Credit issued for the account
of a Subsidiary of Parent, provided further that the Borrowers only may request
UBS AG, Stamford Branch, to issue Letters of Credit to replace Existing Letters
of Credit issued by UBS AG, Stamford Branch that are outstanding on the
Restatement Effective Date and or to amend, renew or extend such Letters of
Credit. No Issuing Bank shall have an obligation to issue, and Borrowers shall
not request the issuance of, any Letter of Credit at any time if after giving
effect to such issuance, the LC Exposure would exceed the aggregate amount of
the Credit-Linked Deposits. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by Borrowers to, or
entered into by Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
          (b) Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions and Notices. To request the issuance of a Letter of Credit or the
amendment, renewal or extension of an outstanding Letter of Credit, Borrowers
shall deliver, by hand or telecopier (or transmit by electronic communication,
if arrangements for doing so have been approved by the applicable Issuing Bank),
an LC Request to the applicable Issuing Bank and the Administrative Agent not
later than 11:00 a.m. on the third Business Day preceding the requested date of
issuance, amendment, renewal or extension (or such later date and time as is
acceptable to the applicable Issuing Bank) and the Administrative Agent.

-48-



--------------------------------------------------------------------------------



 



          A request for an initial issuance of a Letter of Credit shall specify
in form and detail satisfactory to the applicable Issuing Bank:
     (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day);
     (ii) the amount thereof;
     (iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
     (iv) the name and address of the beneficiary thereof;
     (v) whether the Letter of Credit is to be issued for its own account or for
the account of one of its Subsidiaries (provided that Borrowers shall be
co-applicants, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);
     (vi) the documents to be presented by such beneficiary in connection with
any drawing thereunder;
     (vii) the full text of any certificate to be presented by such beneficiary
in connection with any drawing thereunder;
     (viii) with respect to Letters of Credit issued for the account of a
Subsidiary (other than BE LLC) only, all documentation and other information
that may be required by the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, including the information described in Section 10.13;
and
     (ix) such other matters as the applicable Issuing Bank may require.
          A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail satisfactory to the applicable
Issuing Bank:
     (i) the Letter of Credit to be amended, renewed or extended;
     (ii) the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);
     (iii) the nature of the proposed amendment, renewal or extension;
     (iv) with respect to Letters of Credit issued for the account of a
Subsidiary (other than BE LLC) only, all documentation and other information
that may be required by the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, including the information described in Section 10.13;
and
     (v) such other matters as the applicable Issuing Bank may require.
If requested by an Issuing Bank, the Borrowers also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and, upon issuance, amendment, renewal or extension

-49-



--------------------------------------------------------------------------------



 



of each Letter of Credit, the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Exposure shall not exceed the aggregate amount of the Credit-Linked
Deposits and (ii)(x) for Letters of Credit issued on the Closing Date, the
conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied and (y) for Letters of Credit
issued after the Closing Date, no Event of Default under Section 8.01(a), (b),
(h) or (i) shall have occurred and be continuing. Unless an Issuing Bank shall
agree otherwise, no Letter of Credit issued by such Issuing Bank shall be in an
initial amount less than $25,000.
          Upon the issuance of any Letter of Credit or amendment, renewal,
extension or modification to a Letter of Credit, the applicable Issuing Bank
shall promptly notify the Administrative Agent, who shall promptly notify each
LC Lender, thereof, which notice shall be accompanied by a copy of such Letter
of Credit or amendment, renewal, extension or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.18(d). On the first Business Day of each calendar
month, each Issuing Bank shall provide to the Administrative Agent a report
listing all outstanding Letters of Credit issued by such Issuing Bank and the
amounts and beneficiaries thereof and the Administrative Agent shall promptly
provide such report to each LC Lender.
          On, and effective as of, the Closing Date, each Existing Letter of
Credit shall be deemed to have been issued hereunder.
          (c) Expiration Date.
     (i) Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (x) the date which is one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date.
     (ii) If the applicable Borrower so requests in any Letter of Credit
Request, the applicable Issuing Bank shall issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, the applicable Borrower shall
not be required to make a specific request to such Issuing Bank for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the LC Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the earlier of (i) one year from the date of such renewal
and (ii) the Letter of Credit Expiration Date; provided that such Issuing Bank
shall not permit any such renewal if an Event of Default under Section 8.01(a),
(b), (h) or (i) has occurred and is continuing at the time of such renewal.
          (d) Participations. By the issuance, or deemed issuance, of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby irrevocably grants to each LC Lender, and each
LC Lender hereby acquires from such Issuing Bank, a participation in such Letter
of Credit equal to such LC Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Notwithstanding anything to
the contrary in any Loan Document, the sole funding obligation of each LC Lender
in respect of (i) the Existing LC Commitment has been satisfied in full on the
Closing Date by the making on the Closing Date of such LC Lender’s Credit-Linked
Deposit relating to such LC Lender’s Existing LC Commitment and (ii) the
Additional LC Commitment be satisfied in

-50-



--------------------------------------------------------------------------------



 




full on the Restatement Effective Date by the making on the Restatement
Effective Date of such LC Lender’s Credit-Linked Deposit relating to such LC
Lender’s Additional LC Commitment.
          (e) Reimbursement.
     (i) If an Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit issued by it, Borrowers shall reimburse such LC Disbursement by
paying to such Issuing Bank an amount equal to such LC Disbursement not later
than 3:00 p.m., New York City time, on the date that such LC Disbursement is
made if Borrowers shall have received notice of such LC Disbursement prior to
11:00 a.m., New York City time, on such date, or, if such notice has not been
received by Borrowers prior to such time on such date, then not later than 3:00
p.m., New York City time, on the Business Day immediately following the day that
Borrowers receive such notice; provided that if such reimbursement is not made
and an LC Loan may be made as set forth below, Borrowers’ obligation to make
such payment shall be discharged and replaced by the resulting LC Loan.
     (ii) In the event that an Issuing Bank makes any LC Disbursement and
Borrowers shall not have repaid such amount in full to such Issuing Bank
pursuant to Section 2.18(e)(i), such Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall use its commercially
reasonable efforts to notify each LC Lender of such failure, and the
Administrative Agent shall apply from the Credit-Linked Deposits toward such LC
Disbursement each LC Lender’s Pro Rata Percentage of such LC Disbursement from
the Credit-Linked Deposit Account. In the event the Administrative Agent applies
the Credit-Linked Deposits to LC Disbursements under a Letter of Credit pursuant
to the preceding sentence, Borrowers shall have the right (provided no Event of
Default under Section 8.01(a), (b), (h) or (i) shall have occurred and be
continuing) to pay over to the Administrative Agent in reimbursement thereof an
amount equal to the full amount of such LC Disbursements, and such payment shall
be applied by the Administrative Agent in accordance with clause (ii) of the
immediately following sentence. Promptly following receipt by the Administrative
Agent of any payment by Borrowers in respect of any LC Disbursement under a
Letter of Credit, the Administrative Agent shall distribute such payment (i) if
no payments in respect of such LC Disbursement have been made from the Credit
Linked Deposits, to such Issuing Bank or (ii) to the extent payments have been
made from the Credit-Linked Deposits, to the Credit-Linked Deposit Account with
respect to such Letter of Credit to be added to the Credit-Linked Deposits held
by the Administrative Agent. Borrowers acknowledge that each payment made
pursuant to this paragraph in respect of any unreimbursed payment is required to
be made for the benefit of the applicable Issuing Bank indicated in the
immediately preceding sentence; provided that, if no Event of Default under
Section 8.01(a), (b), (h) or (i) shall have occurred and be continuing, then any
payment made from the Credit-Linked Deposit Account pursuant to this paragraph
to reimburse such Issuing Bank for any unreimbursed payment shall be deemed an
extension of term loans made on such date by each LC Lender ratably in
accordance with its Pro Rata Percentage of the Credit-Linked Deposits (such term
loans, the “LC Loans”), and the amount so funded shall reduce the Credit-Linked
Deposits.
          (f) Obligations Absolute. The Reimbursement Obligation of Borrowers as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by an Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or

-51-



--------------------------------------------------------------------------------



 




circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the obligations of Borrowers
hereunder; (v) the fact that a Default shall have occurred and be continuing; or
(vi) any material adverse change in the business, property, results of
operations, prospects or condition, financial or otherwise, of Parent and its
Subsidiaries. None of the Agents, the Lenders, the Issuing Banks or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by Borrowers to the extent permitted by applicable Requirements of
Law) suffered by Borrowers that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly give written notice to the Administrative Agent and
Borrowers of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve Borrowers of their Reimbursement
Obligation to such Issuing Bank and the LC Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such Reimbursement
Obligation set forth in Section 2.18(e)).
          (h) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made or the amount of such LC
Disbursement is satisfied out of the Credit Linked Deposits, the unpaid amount
thereof shall bear interest payable on demand, for each day from and including
the date such LC Disbursement is made to but excluding the date that Borrowers
reimburse such LC Disbursement or such LC Disbursement is repaid with a
Credit-Linked Deposit, at the rate per annum determined pursuant to
Section 2.06(c). Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any LC Lender pursuant to Section 2.18(e)(ii) to
reimburse such Issuing Bank shall be for the account of such LC Lender to the
extent of such payment.
          (i) Resignation or Removal of an Issuing Bank. UBS AG, Stamford
Branch, may resign as Issuing Bank at any time upon at least 30 days’ prior
notice to the Lenders, the Administrative Agent and Borrowers. Any other Issuing
Bank may, so long as there shall remain at least one Issuing Bank hereunder
other than UBS AG, Stamford Branch, resign as Issuing Bank hereunder at any time
upon at least 30 days’ prior notice to the Lenders, the Administrative Agent and
Borrowers. An Issuing

-52-



--------------------------------------------------------------------------------



 




Bank may be replaced at any time by written agreement among Borrowers, each
Agent, the replaced Issuing Bank and the successor Issuing Bank. An additional
Issuing Bank may be designated at any time by written agreement among the
Borrowers, each Agent and such additional Issuing Bank, and the Lenders hereby
consent and authorize, notwithstanding any requirements of Section 10.02 to the
contrary, Borrowers, the Administrative Agent, the Issuing Banks and any such
additional or replacement the Issuing Bank, to enter into any amendment or
supplement to the Loan Documents to effectuate the addition of or replacement of
such Issuing Bank. At the time any such resignation or replacement shall become
effective, Borrowers shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.05(c). The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank or the
designation of any additional Issuing Bank. From and after the effective date of
any such resignation, replacement or addition, as applicable, (i) the successor
or any additional Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor or additional Issuing Bank and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the resigned or replaced Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.
          (j) Other. No Issuing Bank shall be under any obligation to issue any
Letter of Credit if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it.
          No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each Loan Party represents and warrants to the Administrative Agent,
the Collateral Agent, the Issuing Banks and each of the Lenders (with references
to the Companies being references thereto after giving effect to the
Transactions unless otherwise expressly stated) that:
          SECTION 3.01 Organization; Powers. Each Company (a) is duly organized
and validly existing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to carry on its business as now
conducted and to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so

-53-



--------------------------------------------------------------------------------



 




qualify or be in good standing, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.02 Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary action on the part of such Loan Party.
This Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a valid
and binding agreement of such Loan Party, and each Note, when executed and
delivered by the Borrowers, will constitute a valid and binding obligation of
each Borrower, in each case, enforceable against the loan Parties party thereto
or the Borrowers, as the case may be, in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally, concepts or reasonableness and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any Company,
(c) will not violate any Requirement of Law, except for violations that would
not reasonably be expected to result in a Material Adverse Effect, (d) will not
violate, or result in a default or require any consent or approval under, any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or requirements that would not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any property of any Company,
except Liens created by the Loan Documents and Permitted Liens.
          SECTION 3.04 Financial Statements; Projections.
          (a) Historical Financial Statements. Parent has heretofore delivered
to the Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent (i) as of and for the fiscal years
ended December 31, 2004 and 2005, audited by and accompanied by an opinion of
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for each fiscal quarter of 2006 and for the fiscal year ended December 31, 2006,
in each case, certified by the chief financial officer of Parent. To the best of
the Company’s knowledge after due inquiry, subject to (in the case of financial
statements for non-annual periods and for the fiscal year ended December 31,
2006) year-end audit adjustments, the effect of events subsequent to the Closing
Date and lack of footnotes, such financial statements are presented in
accordance with GAAP and present fairly, in all material respects, the financial
condition, results of operations and cash flows of Parent as of the dates, and
for the periods to, which they relate.
          (b) No Liabilities. Except as set forth in the financial statements
referred to in Section 3.04(a), to the best of the Company’s knowledge after due
inquiry, there are no liabilities of any Company of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which would
reasonably be expected to result in a Material Adverse Effect. Since
December 31, 2006, to the best of the Company’s knowledge after due inquiry,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had a Material Adverse Effect.

-54-



--------------------------------------------------------------------------------



 



          (c) Operating Metrics and Cost Metrics. The operating metrics and cost
metrics delivered pursuant to Section 4.01(e)(i) of the Original Credit
Agreement were prepared in good faith by the Loan Parties.
          (d) Projections and Forecasts. The projections and forecasts of
financial performance of Parent and its subsidiaries included in the
Confidential Information Memorandum have been prepared in good faith by
Borrowers and based on assumptions believed by Borrowers to be reasonable.
          SECTION 3.05 Properties.
          (a) Generally. Each Company has good title to, or valid leasehold
interests in, all its property material to its business, free and clear of all
Liens except for Permitted Liens and minor irregularities or deficiencies in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted or to utilize such property for
its intended purpose and except for such Liens, irregularities, invalidities and
deficiencies that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The property of the Companies,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear excepted) and (ii) constitutes all the property which is required
for the business and operations of the Companies as presently conducted, except
in each case where failure to be in such order, condition or repair or lack of
required property would not reasonably be expected to result in a Material
Adverse Effect.
          (b) Real Property. Schedule 6 to the Perfection Certificate dated the
Closing Date contains a true and complete list of each interest in Real Property
owned by any Company as of the Closing Date.
          (c) Collateral. Except to the extent that the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Company of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No claim has been made and
remains outstanding that any Company’s use of any Collateral does or may violate
the rights of any third party that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.06 Intellectual Property.
          (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use,
all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim,
except for such claims that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

-55-



--------------------------------------------------------------------------------



 



          (b) No Violations or Proceedings. To each Loan Party’s knowledge, on
and as of the Closing Date, there is no material violation by others of any
right of such Loan Party with respect to any copyright, patent or trademark
listed in Schedule 10(a) or 10(b) to the Perfection Certificate, pledged by it
under the name of such Loan Party except as may be set forth on Schedule 3.06(b)
or except for such violations that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.07 Equity Interests and Subsidiaries.
          (a) Equity Interests. Schedules 1(a) and 8 to the Perfection
Certificate dated the Closing Date set forth a list of (i) all the Loan Parties
and their jurisdictions of organization as of the Closing Date and (ii) the
number of each class of Equity Interests of any Subsidiary of Parent held by any
Loan Party on the Closing Date. All Equity Interests of each Company are duly
and validly issued and are fully paid and non-assessable. All Equity Interests
of BE LLC are owned directly by Parent. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Agreement, free of any and all Liens, rights or
claims of other persons, except Permitted Liens, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests.
          (b) No Consent of Third Parties Required. No consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or reasonably desirable (from the perspective of a secured party) in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Equity Interests pledged to the
Collateral Agent for the benefit of the Secured Parties under the Security
Agreement or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Agreement or the exercise of remedies in respect
thereof.
          SECTION 3.08 Litigation; Compliance with Laws. Except as disclosed in
Parent’s filings with the Securities and Exchange Commission prior to the
Closing Date, there are no actions, suits or proceedings at law or in equity by
or before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property
or rights of any Company that would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
          SECTION 3.09 [Reserved].
          SECTION 3.10 Federal Reserve Regulations. No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose that
entails a violation of, or that is inconsistent with, the provisions of
Regulation U or X. The pledge of the Securities Collateral pursuant to the
Security Agreement does not violate such regulations.
          SECTION 3.11 Investment Company Act. No Company is required to
register as an “investment company” under the Investment Company Act of 1940.
          SECTION 3.12 Taxes. Each Company has (a) timely filed or caused to be
timely filed all U.S. federal Tax Returns and all state, local and foreign Tax
Returns required to have been filed by it except where the failure to do so
would not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect (taking into consideration the accruals made in
respect of taxes), and all Tax Returns that have been filed are true and correct
in all material respects and (b) duly and timely

-56-



--------------------------------------------------------------------------------



 




paid, collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP or (ii) the nonpayment of which would not, individually or in the
aggregate, have a Material Adverse Effect (taking into consideration the
accruals made in respect of taxes).
          SECTION 3.13 No Material Misstatements. The information furnished by
or on behalf of any Company to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or contained in the
Confidential Information Memorandum (other than general economic or general
industry information), taken as a whole, does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date such information is dated or certified;
provided that to the extent any such information was based upon or constitutes a
forecast or projection, each Company represents only that it acted in good faith
and utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.
          SECTION 3.14 Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately after the Restatement
Effective Date, (a) the fair value of the properties of Parent and its
Subsidiaries will exceed their debts and liabilities, subordinated, contingent
or otherwise, in each case determined on a consolidated basis; (b) the present
fair saleable value of the property of Parent and its Subsidiaries will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, in each case
determined on a consolidated basis; (c) Parent and its Subsidiaries will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured, in each case determined
on a consolidated basis; and (d) Parent and its Subsidiaries, on a consolidated
basis, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business was conducted on the Closing
Date and is proposed to be conducted following the Restatement Effective Date.
          SECTION 3.15 Employee Benefit Plans. Each Company and its ERISA
Affiliates is in compliance in all respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
except where the failure to be in such compliance, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, would reasonably be
expected to result in liability of any Company or any of its ERISA Affiliates or
the imposition of a Lien on any of the property of any Company, except for such
liabilities or Liens that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Using actuarial
assumptions and computation methods consistent with subpart I of subtitle E of
Title IV of ERISA, the aggregate liabilities of each Company or its ERISA
Affiliates to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, would not reasonably be expected to result in a Material
Adverse Effect.
          To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except for such failures to maintain or
be in good standing that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. No Company has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. Except as set forth in Schedule 3.15, the
present value of

-57-



--------------------------------------------------------------------------------



 




the accrued benefit liabilities (whether or not vested) under each Foreign Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the respective Company on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the property of such Foreign
Plan in an amount that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect, and for each Foreign Plan which
is not funded, the obligations of such Foreign Plan are properly accrued, except
where the failure to be so accrued, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.16 Environmental Matters.
          Except as set forth in Schedule 3.16 or except as, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect:
          (a) The Companies and their businesses and operations are in
compliance with, and, to the knowledge of the Companies, the Companies have no
liability under, any applicable Environmental Law;
          (b) The Companies have obtained all Environmental Permits required for
the conduct of their businesses and operations, and the ownership, operation and
use of their property, under Environmental Law, and all such Environmental
Permits are valid and in good standing;
          (c) There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or, to
the knowledge of the Companies, formerly owned, leased or operated by the
Companies or their predecessors in interest that could result in liability to
the Companies under any applicable Environmental Law;
          (d) There is no Environmental Claim pending or, to the knowledge of
the Companies, threatened against the Companies, or relating to the Real
Property currently or to the knowledge of the Companies formerly owned, leased
or operated by the Companies or their predecessors in interest or relating to
the operations of the Companies, and, to the knowledge of the Companies, there
are no actions, activities, circumstances, conditions, events or incidents that
could form the basis of such an Environmental Claim;
          (e) No Company is obligated to perform any action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;
          (f) No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or, to the knowledge of the Companies, proposed for
listing on the National Priorities List promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any Governmental Authority including any such
list relating to petroleum;
          (g) No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies; and
          (h) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, report

-58-



--------------------------------------------------------------------------------



 




ing, disclosure, investigation, remediation or cleanup pursuant to any
Governmental Real Property Disclosure Requirements or any other applicable
Environmental Law.
          SECTION 3.17 Insurance. Schedule 3.17 sets forth a true, complete and
correct description of all material policies of insurance maintained by each
Company as of the Closing Date. All insurance maintained by the Companies is in
full force and effect, all premiums have been duly paid, no Company has received
notice of violation or cancellation thereof, except in each case for failures
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. Each Company has insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations, except where
the failure to have such insurance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.18 Security Documents.
          (a) Security Agreement. The Security Agreement is effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral and, (i) when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 5 to the
Perfection Certificate and (ii) upon the delivery to or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by delivery or control (which delivery
to or control by the Collateral Agent shall be provided to the extent delivery
to or control by the Collateral Agent is required by the Security Agreement),
the Liens created by the Security Agreement (other than Liens on Money, Excluded
Accounts, Intellectual Property to the extent that the perfection of a security
interest therein requires that a filing be made outside the United States or
with the United States Patent and Trademark Office or the United States
Copyright Office and Letters of Credit and Letter of Credit Rights not
constituting Supporting Obligations in respect of other Collateral (each
capitalized term used in this parenthetical phase having the meaning set forth
in the Security Agreement)) shall be perfected (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction or any
security interest the perfection of which requires filing in the real estate
recording office of any jurisdiction), in each case subject to no Liens other
than Permitted Liens.
          (b) PTO Filing; Copyright Office Filing. When the Security Agreement
or a short form thereof is filed in the United States Patent and Trademark
Office and the United States Copyright Office, the security interests created
under the Security Agreement in all right, title and interest of the grantors
thereunder in Patents issued by or applied for with, and Trademarks (each as
defined in the Security Agreement) registered or applied for with, the United
States Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) registered with the United States Copyright Office, as the case may
be, in each case properly listed in such filing, will be perfected to the extent
that a filing in such offices is sufficient to effect such perfection, in each
case subject to no Liens other than Permitted Liens.
          SECTION 3.19 Anti-Terrorism Law. (a) No Loan Party is in violation of
any Requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
          (b) No Loan Party is any of the following:

-59-



--------------------------------------------------------------------------------



 



     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
          (c) Except to the extent that the same would not reasonably be
expected to result in a Material Adverse Effect, no Loan Party and, to the
knowledge of the Loan Parties, no broker or other agent of any Loan Party acting
in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person described in paragraph (b) above, (ii) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
          SECTION 3.20 Subordination of Debentures. The Secured Obligations and
Guaranteed Obligations are “Designated Senior Debt” within the meaning of each
of the Debenture Documents.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
          SECTION 4.01 Conditions to Credit Extension on the Restatement
Effective Date. The obligation of each Lender and, if applicable, each Issuing
Bank to fund the initial Credit Extension and any Credit Extension requested to
be made by it on the Restatement Effective Date shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section.
          (a) Loan Documents. There shall have been delivered to the
Administrative Agent an executed counterpart of each of this Agreement and, for
each Term Loan Lender that shall have requested a Note at least one Business Day
prior to the Restatement Effective Date, each such Note.
          (b) Corporate Documents. The Administrative Agent shall have received:
     (i) a “bring-down” certificate as to the good standing of each Loan Party
as of the Restatement Effective Date, from such Secretary of State (or other
applicable Governmental Authority); and
     (ii) such other documents as the Lenders, the Issuing Banks or the
Administrative Agent may reasonably request.

-60-



--------------------------------------------------------------------------------



 



          (c) Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Restatement Effective Date and signed by an
executive officer of Parent, confirming compliance with the conditions precedent
set forth in Sections 4.01(h), (i) and (j).
          (d) Opinion of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Banks, a written opinion of Davis Polk & Wardwell, special counsel for the Loan
Parties (A) dated the Restatement Effective Date, (B) addressed to the Agents,
the Issuing Banks and the Lenders and (C) covering the matters set forth in
Exhibit L and such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.
          (e) Fees. The Arranger, Administrative Agent and Collateral Agent
shall have received all Fees and other amounts due and payable on or prior to
the Restatement Effective Date, including reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Cahill Gordon &
Reindel llp, special counsel to the Administrative Agent) required to be
reimbursed or paid by Borrowers hereunder or under any other Loan Document, in
each case to the extent invoiced at least one Business Day before the
Restatement Effective Date.
          (f) USA Patriot Act. The Lenders shall have received, all
documentation and other information that may be required by the Lenders in order
to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the United States PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”)
including the information described in Section 10.13.
          (g) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit (other than
the deemed issuance of Existing Letters of Credit), the applicable Issuing Bank
and the Administrative Agent shall have received an LC Request as required by
Section 2.18(b).
          (h) No Default. At the time of and immediately after giving effect to
the Credit Extensions to be made on the Restatement Effective Date, no Default
shall have occurred and be continuing.
          (i) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of the Credit Extensions to be made on the Restatement Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date.
          (j) No Material Adverse Change. Since December 31, 2006, no change
shall have occurred that has had or could reasonably be expected to have a
material adverse effect on the business, results of operations, condition
(financial or otherwise), assets or liabilities of Parent and its Subsidiaries,
taken as a whole.
          Borrowers shall provide such information as the Administrative Agent
may reasonably request to confirm that the conditions in this Section have been
satisfied.

-61-



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document (other than amounts in
respect of indemnification, expense reimbursement, tax gross-up or yield
protection, for which no claim has been made) shall have been paid in full and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries to:
          SECTION 5.01 Financial Statements, Reports, etc. Furnish to the
Administrative Agent and each Lender:
          (a) Annual Reports. As soon as available and in any event (x) for the
fiscal year of Parent ended December 31, 2006, by July 31, 2007, (y) for the
fiscal year of Parent ending December 31, 2007, within 150 days after the end of
such fiscal year, and (z) for each fiscal year of Parent ending on or after
December 31, 2008, within 60 days after the end of such fiscal year, (i) the
consolidated balance sheet of Parent as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
in accordance with Regulation S-X and accompanied by an opinion of Ernst & Young
LLP, other “big four” independent public accountants or other independent public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern qualification), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Parent as of the dates and for the
periods specified in accordance with GAAP and (ii) a narrative report and
management’s discussion and analysis, of the financial condition and results of
operations of Parent for such fiscal year, as compared to amounts for the
previous fiscal year (it being understood that the information required by
clauses (i) and (ii) may be furnished in the form of a Form 10-K);
          (b) Quarterly Reports. As soon as available and in any event (u) for
each of the first three fiscal quarters of the fiscal year ended December 31,
2006, by July 31, 2007, (v) for the fiscal quarter ended March 31, 2007,
150 days after the end of the fiscal quarter, (w) for the fiscal quarter ending
June 30, 2007, 120 days after the end of such fiscal quarter, (x) for the fiscal
quarter ending September 30, 2007, 90 days after the end of such fiscal quarter,
(y) for the fiscal quarters ending March 31, 2008 and June 30, 2008, 60 days
after the end of such fiscal quarter and (z) for the fiscal quarter ending
September 30, 2008 and for the first three fiscal quarters of each fiscal year
thereafter, 40 days after the end of such fiscal quarter, (i) the consolidated
balance sheet of Parent as of the end of such fiscal quarter and the related
consolidated statement of income for such fiscal quarter and the related
consolidated statement of income and cash flows for the then elapsed portion of
the fiscal year, in comparative form with the consolidated statements of income
and cash flows for the comparable periods in the previous fiscal year, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Parent as of the date and for
the periods specified in accordance with GAAP consistently applied, and on a
basis consistent with audited financial statements referred to in clause (a) of
this Section, subject to absence of footnotes, year-end audit adjustments, the
effects of events subsequent to the end of such fiscal quarter and, for fiscal
quarters ending prior to October 31, 2008, the existence and effect of those
material weaknesses in internal controls disclosed in Parent’s annual report on
Form 10-K for the fiscal year ended December 31, 2005 and (ii) a

-62-



--------------------------------------------------------------------------------



 




narrative report and management’s discussion and analysis, of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year (it being understood that the information required by
clauses (i) and (ii) may be furnished in the form of a Form 10-Q);
          (c) Monthly Operating Metrics and Cost Metrics. For each month ending
on or prior to October 31, 2008, as soon as available and in any event within
45 days following the end of each such month, the following operating metrics:
billable hours, bookings, utilization, employee turnover (with break-outs for
managing director turnover) and the following cost metrics: operating, corporate
and infrastructure expenses, with such operating metrics broken out by
Securities and Exchange Commission reporting segments and such cost metrics
broken out by geographical regions;
          (d) Financial Officer’s Certificate and Other Deliverables.
(i) Concurrently with any delivery of financial statements under Section 5.01(a)
or (b), (A) a Compliance Certificate certifying that no Default has occurred and
is continuing or, if such a Default has occurred and is continuing, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, and showing a reconciliation of Consolidated EBITDA
to the net income set forth on the statement of income, and (B) a schedule of
the aggregate amount of outstanding loans and advances permitted under
Section 6.04(d); (ii) concurrently with any delivery of operating metrics and
cost metrics under Section 5.01(c), a certificate of a Financial Officer stating
that such metrics have been prepared in good faith by Parent and (iii) within 10
Business Days after the delivery of financial statements under Section 5.01(a)
for any fiscal year ended on or after (x) December 31, 2008 and (y) if, but only
if, Parent elects to make the period referred to in clause (i) of the definition
of Excess Cash Flow Period an Excess Cash Flow Period, December 31, 2007, a
calculation of Parent’s Excess Cash Flow for such fiscal year;
          (e) Financial Officer’s Certificate Regarding Collateral. Concurrently
with any delivery of financial statements under Section 5.01(a), a certificate
of a Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;
          (f) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
(other than registration statements on Form S-8 and any exhibits) filed by
Parent with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its stockholders or holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;
          (g) Budgets. Within 60 days after the beginning of each fiscal year, a
budget for Parent including balance sheets, statements of income and cash flow
statements, for each fiscal quarter of such fiscal year, with appropriate
presentation and discussion of the principal assumptions upon which such budget
is based, accompanied by the statement of a Financial Officer of Parent to the
effect that the budget of Parent is a reasonable estimate for the periods
covered thereby; and
          (h) Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

-63-



--------------------------------------------------------------------------------



 



          SECTION 5.02 Litigation and Other Notices. Furnish to the
Administrative Agent and each Lender written notice of the following promptly
(and, in any event, within ten Business Days after any Responsible Officer
becomes aware thereof):
          (a) any Default that has occurred and is continuing, specifying the
nature and extent thereof and the corrective action (if any) taken or proposed
to be taken with respect thereto; and
          (b) the filing or commencement of any material action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority (i) seeking damages in excess of $5.0 million against any
Company or (ii) with respect to any Loan Document.
          SECTION 5.03 Existence; Businesses and Properties.
          (a) Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05 or Section 6.06 or, in the case of any
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business, except where the failure to
do or cause to be done such things, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated, except where the failure to so maintain or operate,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; comply with all applicable Requirements of Law
(including any and all zoning, building, Environmental Law, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Real Property) and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
to comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect and except in the case of filings of
periodic and other reports, proxy statements and other materials required to be
made with the Securities and Exchange Commission under the Exchange Act and
other applicable securities laws prior to October 31, 2008 (provided that, on
October 31, 2008, each Loan Party shall have filed all such reports required to
have been filed as of or prior to such date); and at all times maintain,
preserve and protect all property material to the conduct of such business and
keep such property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business) and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do such things, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

-64-



--------------------------------------------------------------------------------



 



          SECTION 5.04 Insurance.
          (a) Generally. Maintain such insurance, to the extent and against such
risks are customary for companies in the same or similar businesses operating in
the same or similar locations as Parent and its Subsidiaries.
          (b) Requirements of Insurance. All such property and general liability
insurance shall (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 30 days
after receipt by the Collateral Agent of written notice thereof and (ii) name
the Collateral Agent as loss payee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of general
liability insurance) or loss payee (in the case of property insurance), as
applicable.
          (c) Flood Insurance. With respect to each Mortgaged Property, obtain
flood insurance if at any time the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.
          (d) Broker’s Report. Deliver to the Administrative Agent and the
Collateral Agent and the Lenders a report of a reputable insurance broker with
respect to such insurance and such supplemental reports with respect thereto as
the Administrative Agent or the Collateral Agent may from time to time
reasonably request.
          SECTION 5.05 Obligations and Taxes.
          (a) Payment of Obligations. Pay its Indebtedness and other material
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become more than 90 days delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (x)(i) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
applicable Company shall have set aside on its books reserves in accordance with
GAAP and, (ii) such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien other than a
Permitted Lien or (y) the failure to pay would not reasonably be expected to
result in a Material Adverse Effect.
          (b) Filing of Returns. Timely and correctly file all material Tax
Returns required to be filed by it, except where the failure to so file,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Withhold, collect and remit all Taxes that it is
required to collect, withhold or remit, except where the failure to withhold,
collect or remit, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.06 Employee Benefits. Except where failure, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (a) comply in all material respects with the applicable
provisions of ERISA and the Code and (b) furnish to the Administrative Agent
(x) as soon as possible after, and in any event within 5 days after any
Responsible Officer of any Company or any ERISA Affiliates of any Company knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in

-65-



--------------------------------------------------------------------------------



 



liability of the Companies or any of their ERISA Affiliates in an aggregate
amount exceeding $20.0 million a statement of a Financial Officer of Parent
setting forth details as to such ERISA Event and the action, if any, that the
Companies propose to take with respect thereto, and (y) upon request by the
Administrative Agent, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
with the Internal Revenue Service with respect to each Plan; (ii) the most
recent actuarial valuation report for each Plan; (iii) all notices received by
any Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
Governmental Authority concerning an ERISA Event; and (iv) such other documents
or governmental reports or filings relating to any Plan (or employee benefit
plan sponsored or contributed to by any Company) as the Administrative Agent
shall reasonably request.
          SECTION 5.07 Maintaining Records; Access to Properties and
Inspections; Annual Meetings. Except, prior to October 31, 2008, as may be
affected by the existence of those material weaknesses in internal controls
disclosed in Parent’s annual report on Form 10-K for the fiscal year ended
December 31, 2005, keep proper books of record and account in which full, true
and correct entries in material conformity with GAAP and all Requirements of Law
are made of all dealings and transactions in relation to its business and
activities. Each Company will permit any representatives designated by the
Administrative Agent to visit and inspect the financial records and the property
of such Company at reasonable times and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent to discuss the affairs, finances, accounts and condition of
any Company with the officers and employees thereof and advisors therefor
(including independent accountants); provided that, (i) unless an Event of
Default shall have occurred and be continuing, the Borrowers shall only be
required to reimburse the Lenders for the costs and expenses of one such visit
per fiscal year of Parent and (ii) representatives of Parent shall be given
reasonable prior notice of, and representatives of Parent shall be permitted to
participate in, any such discussions with any such advisors as independent
accountants.
          SECTION 5.08 Use of Proceeds. Use the proceeds of the Term Loans
issued on the Closing Date for general corporate purposes (including, without
limitation, to effect the Refinancing and in connection with the performance of
any government contracts, subcontracts or proposals) and pay fees, commissions
and expenses related to the Refinancing, use the proceeds of the Additional Term
Loans for general corporate purposes (including, without limitation, in
connection with the performance of any government contracts, subcontracts or
proposals) and use Letters of Credit to support the general corporate purposes
of Parent and its Subsidiaries.
          SECTION 5.09 Compliance with Environmental Laws; Environmental
Reports. Except where such failure to comply, obtain, renew or conduct,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, comply and cause all lessees and other persons
occupying Real Property owned, operated or leased by any Company to comply, in
all material respects with all Environmental Laws and Environmental Permits
applicable to its operations and Real Property; obtain and renew all material
Environmental Permits applicable to its operations and Real Property; and
conduct all Responses required by, and in accordance with, Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and reserves are being maintained with respect to such
circumstances in accordance with GAAP.
          SECTION 5.10 Additional Collateral; Additional Guarantors.
          (a) Subject to this Section, with respect to any property acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Security Documents but is not so subject, promptly
(and in any event within 30 days after the acquisition thereof)

-66-



--------------------------------------------------------------------------------



 



(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Borrowers shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall require to confirm the validity, perfection
and priority of the Lien of the Security Documents on such after-acquired
properties.
          (b) With respect to any person that is or becomes a Subsidiary (other
than a Foreign Subsidiary that is not a direct Subsidiary of a Loan Party or an
Immaterial Subsidiary) after the Closing Date, promptly (and in any event within
30 days after such person becomes a Subsidiary) (i) deliver to the Collateral
Agent the certificates, if any, representing all of the Equity Interests of such
Subsidiary that constitute certificated securities and that are held by a Loan
Party, together with undated stock powers or other appropriate instruments of
transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and (ii)
unless such Subsidiary is an Excluded Company, cause such new Subsidiary (A) to
execute a Joinder Agreement or such comparable documentation to become a
Guarantor and a joinder agreement to the applicable Security Agreement,
substantially in the form annexed thereto and (B) to take all actions necessary
or advisable in the opinion of the Administrative Agent or the Collateral Agent
to cause the Lien created by the applicable Security Agreement to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent. Notwithstanding the foregoing, the Equity Interests
required to be delivered to the Collateral Agent pursuant to clause (i) of this
Section 5.10(b) shall not include more than 65% of the Voting Stock of an
Excluded Foreign Company.
          (c) Promptly grant to the Collateral Agent, within 30 days of the
acquisition thereof, a security interest in and Mortgage on each Real Property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Closing Date and that, together with any improvements thereon, individually has
a fair market value of at least $10.0 million as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of any new Mortgage against such
after-acquired Real Property (including a title policy or local counsel opinion
(in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent) and, to the extent already existing, a survey in respect
of such Real Property).
          SECTION 5.11 [Reserved].

-67-



--------------------------------------------------------------------------------



 



          SECTION 5.12 Information Regarding Collateral.
          (a) Not effect any change (i) in any Loan Party’s legal name, (ii) in
any Loan Party’s identity or organizational structure, (iii) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (iv) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Collateral Agent and the Administrative Agent not less than
30 days’ prior written notice (in the form of an Officers’ Certificate), or such
lesser notice period agreed to by the Collateral Agent, of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence.
          (b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a) if reasonably requested by the Administrative Agent, deliver to
the Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement and a certificate of a Financial Officer and the chief legal officer
of Parent certifying that all UCC financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
required to have been filed under the Security Documents have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction in which any such filing is so required.
          SECTION 5.13 Maintenance of Ratings. If requested by the
Administrative Agent, on and after October 31, 2008, use commercially reasonable
efforts to cause the Loans and Borrowers’ corporate credit to be rated by
Standard & Poor’s Ratings Group and the Loans and Borrowers’ corporate family to
be rated by Moody’s Investors Service Inc. (but not in any such case to maintain
a specific such rating).
          SECTION 5.14 Post-Closing Collateral Matters. Within the 45 days after
the Closing Date (which date may be extended by the Collateral Agent in its sole
discretion):
          (a) the Loan Parties and the applicable banks, Securities
Intermediaries and Commodity Intermediaries shall have executed and delivered
Control Agreements in respect of (i) their Deposit Accounts (other than Excluded
Accounts) and (ii) their Securities Accounts and Commodity Accounts with a
value, in the case of any such Securities Account or Commodity Account, in
excess of $500,000; and
          (b) the Loan Parties shall have executed and delivered Copyright
Security Agreements, Patent Security Agreements and Trademark Security
Agreements covering all Patents, Trademark and Copyrights registered with, or
issued by, the United States Patent and Trademark Office or the Untied States
Copyright Office and held by such Loan Parties on the Closing Date.
ARTICLE VI
NEGATIVE COVENANTS
          Each Loan Party warrants, covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document

-68-



--------------------------------------------------------------------------------



 



(other than amounts in respect of indemnification, tax gross up, expense
reimbursement or yield protection for which no claim has been made) have been
paid in full and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, no Loan Party will, nor will they
cause or permit any Subsidiaries to:
          SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness or Disqualified Capital Stock, except
          (a) Indebtedness incurred under this Agreement and the other Loan
Documents;
          (b) (i) Indebtedness outstanding on the Closing Date and, to the
extent that the principal amount of any such Indebtedness exceeds $100,000,
listed on Schedule 6.01(b) (including the Debentures) and (ii) refinancings or
renewals thereof; provided that (A) any such refinancing Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed or refinanced, plus the amount of any premiums
required to be paid thereon and reasonable fees and expenses associated
therewith, and (B) in the case of any such Indebtedness in respect of the
Debentures or other Subordinated Indebtedness, (1) such refinancing Indebtedness
has a later or equal final maturity and longer or equal weighted average life
than the Indebtedness being renewed or refinanced and (2) the covenants, events
of default, subordination, interest rates and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;
          (c) Indebtedness under Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;
          (d) Indebtedness permitted by Section 6.04(e);
          (e) Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations, and refinancings or renewals thereof, in an aggregate amount
not to exceed $15.0 million at any time outstanding;
          (f) Indebtedness incurred by Foreign Subsidiaries for ordinary course
in an aggregate principal amount not to exceed $25.0 million at any time
outstanding;
          (g) Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting bids or, performance or bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
(in each case other than for an obligation for money borrowed);
          (h) Contingent Obligations of any Company in respect of Indebtedness
otherwise permitted under this Section of any Company (subject, in the case of
Contingent Obligations of Loan Parties in respect of Indebtedness of
Subsidiaries that are not Loan Parties, to the limitations set forth in
Section 6.04(e)(iv));
          (i) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

-69-



--------------------------------------------------------------------------------



 



          (j) Indebtedness arising in connection with the endorsement of
instruments for deposit in the ordinary course of business;
          (k) Indebtedness of Foreign Subsidiaries in respect of letters of
credit in the ordinary course of business not supporting Indebtedness for
borrowed money;
          (l) Permitted Subordinated Indebtedness;
          (m) unsecured Indebtedness of any Company in an aggregate amount not
to exceed $20.0 million at any time outstanding; provided that no more than an
aggregate of $5.0 million thereof may be incurred at Companies that are not Loan
Parties; and
          (n) Subordinated Indebtedness of any Loan Party in an aggregate amount
not exceed $20.0 million at any time outstanding.
          SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any property now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except the
following (collectively, the “Permitted Liens”):
          (a) Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which reserves have been established in accordance
with GAAP;
          (b) Liens in respect of property of any Company imposed by
Requirements of Law, which were incurred in the ordinary course of business and
do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the property of the Companies, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, and (ii) which, if they secure obligations that are then due and
unpaid, are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;
          (c) any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Closing Date and (ii) does not encumber
any property other than the property subject thereto on the Closing Date (any
such Lien, an “Existing Lien”);
          (d) easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at such Real Property;
          (e) Liens arising out of judgments, attachments or awards not
resulting in an Event of Default;

-70-



--------------------------------------------------------------------------------



 



          (f) Liens (x) imposed by Requirements of Law or deposits made in
connection therewith in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation, (y) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (z) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers; provided that (i) with
respect to clauses (x), (y) and (z) of this paragraph (f), such Liens are for
amounts not yet due and payable or delinquent or, to the extent such amounts are
so due and payable, such amounts are being contested in good faith by
appropriate proceedings for which adequate reserves have been established to the
extent required by GAAP;
          (g) Leases of the properties of any Company granted by such Company to
third parties, in each case entered into in the ordinary course of such
Company’s business;
          (h) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;
          (i) Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed or
improved pursuant to such Indebtedness and do not encumber any other property of
any Company;
          (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
          (k) Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than such existing Lien;
          (l) Liens granted pursuant to the Security Documents to secure the
Secured Obligations;
          (m) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
          (n) the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
          (o) Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, property which constitutes Collateral and
(ii) such Liens do not secure the Debentures or any Indebtedness incurred
pursuant to Section 6.01(e), (l), (m) or (n);

-71-



--------------------------------------------------------------------------------



 



          (p) Liens incurred in the ordinary course of business with respect to
obligations that do not in the aggregate exceed $10.0 million at any time
outstanding;
          (q) Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;
          (r) Liens in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of goods to the
extent required by law; and
          (s) Liens deemed to exist in connection with set-off rights in the
ordinary course of Borrowers’ and their Subsidiaries’ business;
          provided, however, that no consensual Liens shall be permitted to
exist, directly or indirectly, on any Securities Collateral, other than Liens
granted pursuant to the Security Documents.
          SECTION 6.03 Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property (a
“Sale and Leaseback Transaction”) unless (i) the sale of such property is
permitted by Section 6.06 and (ii) any Liens arising in connection with its use
of such property are permitted by Section 6.02.
          SECTION 6.04 Investment, Loan and Advances. Directly or indirectly,
lend money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:
          (a) Investments outstanding on the Closing Date and, to the extent
that any such Investment has a value in excess of $100,000, identified on
Schedule 6.04(a);
          (b) the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business, (iv) make lease, utility
and other similar deposits in the ordinary course of business and (v) make
prepayments and deposits to suppliers in the ordinary course of business;
          (c) Hedging Obligations permitted under Section 6.01(c);
          (d) loans and advances to directors, employees and officers of
Borrowers and their respective Subsidiaries in the ordinary course of business
for bona fide business purposes in the furtherance of their duties in such
capacities; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;
          (e) Investments (i) by any Company in either Borrower or any Guarantor
or other Person that will become a Guarantor upon the making of such
Investments, (ii) by any Company in any Person that, in connection with an
Investment that is a Permitted Acquisition, becomes a Guarantor, (iii) by a
Subsidiary that is not a Guarantor in any other Subsidiary that is not a
Guarantor or a Person that will become a Subsidiary that is not a Guarantor upon
the making of such Investment, (iv) by a Loan Party in any Subsidiary of Parent
that is not a Loan Party or any Person that will become a Subsidiary of

-72-



--------------------------------------------------------------------------------



 



Parent that is not a Loan Party upon the making of such Investment; provided
that the aggregate amount of Investments made under this clause (iv) shall not
exceed $25.0 million during any fiscal year of Parent and (v) Investments by
Loan Parties in Foreign Subsidiaries in an amount not to exceed at any time the
amount of cash previously or simultaneously repatriated from Foreign
Subsidiaries after the Closing Date, which cash shall at all times be maintained
in one or more separate segregated bank accounts of the Loan Parties which shall
contain only such cash repatriated from Foreign Subsidiaries, provided that no
Event of Default exists at the time any Investment is made pursuant to this
clause (v) or would result therefrom;
          (f) Investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
          (g) Investments made by either Borrower or any Subsidiary as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 6.06;
          (h) contributions by any Loan Party of Equity Interests in any
Excluded Foreign Company or Foreign Subsidiary to any other Excluded Foreign
Company or Foreign Subsidiary;
          (i) Borrower and the Subsidiaries may sell or transfer assets and
acquire assets to the extent permitted by Sections 6.05, 6.06 and 6.07;
          (j) Permitted Acquisitions and earnest money required in connection
with and to the extent permitted by Permitted Acquisitions;
          (k) Loan Parties may hold Investments to the extent such Investments
reflect an increase in the value of Investments otherwise permitted under this
Section 6.04;
          (l) Investments by the Borrowers in the form of the Barents Group
Loans;
          (m) Investments held in the BearingPoint, Inc. Deferred Compensation
Plan and other Investments as part of compensation arrangements not exceeding
$10.0 million in the aggregate during the term of this Agreement;
          (n) Investments in deposit accounts or securities accounts opened in
the ordinary course of business; provided such deposit accounts and securities
accounts are subject to Control Agreements if required hereunder or under the
Security Agreement;
          (o) any cash transfer by a Loan Party to an Excluded Foreign Company
(each, a “Cash Transfer”); provided that:
     (i) the purpose of such Cash Transfer shall be to enable an Excluded
Foreign Company to make payment to one or more of the Loan Parties, including
payment of interest on an outstanding intercompany loan payable by an Excluded
Foreign Company to one or more of the Loan Parties;
     (ii) within five Business Days following the date of such Cash Transfer an
Excluded Foreign Company returns the cash in an amount equal to the amount of
such Cash Transfer to one or more of the Loan Parties; and

-73-



--------------------------------------------------------------------------------



 



     (iii) the amount of Cash Transfers pursuant to this subsection
(o) outstanding at any time shall not exceed $25.0 million (or in the case of
the one-time Cash Transfers involving United Kingdom Subsidiary or Subsidiaries
of Parent, $60.0 million);
          (p) Loan Parties may capitalize or forgive any Indebtedness owed to
them by other Loan Parties;
          (q) Investments by the Loan Parties in deposit accounts in banks
located outside the United States, in a total amount not to exceed $20.0 million
in the aggregate at any time during the term of this Agreement;
          (r) at any time, so long as no Event of Default shall have occurred
and be continuing or would result therefrom, Investments in an aggregate amount
not to exceed the Available Amount at such time minus any amounts expended
pursuant to Section 6.08(f), Section 6.07(e) or Section 6.10(a)(ii) at such
time;
          (s) Investments to the extent that the consideration therefor consists
of Qualified Capital Stock of Parent; and
          (t) other Investments in an aggregate amount not to exceed
$15.0 million at any time outstanding.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to either Borrower or any Guarantor.
          SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted:
     (a) Asset Sales in compliance with Section 6.06;
     (b) acquisitions in compliance with Section 6.07;
     (c) any Company may merge or consolidate with or into any other Company;
provided that (i) if Parent is a party thereto, Parent shall be the survivor of
such merger or consolidation, (ii) if BE LLC is a party to any such merger or
consolidation (other than a merger or consolidation referred to in clause
(i) above), BE LLC shall be the survivor of such merger or consolidation and
(iii) if any Guarantor is a party to any such merger or consolidation (other
than a merger or consolidation referred to in clause (i) or (ii) above), the
survivor of such merger or consolidation shall be a Guarantor; and
     (d) any Subsidiary may dissolve, liquidate or wind up its affairs at any
time; provided that such dissolution, liquidation or winding up, as applicable,
would not reasonably be expected to have a Material Adverse Effect.
          To the extent the Required Lenders or all the Lenders, as applicable,
waive the provisions of this Section with respect to the sale of any Collateral,
or any Collateral is sold or otherwise transferred as permitted by this Section,
such Collateral (unless sold or otherwise transferred to a Loan Party) shall be
sold free and clear of the Liens created by the Security Documents, and, so long
as Borrowers shall have provided the Agents such certifications or documents as
any Agent shall reasonably request in order to

-74-



--------------------------------------------------------------------------------



 



demonstrate compliance with this Section, the Agents shall take all actions
reasonably requested by any Company in order to effect the foregoing.
          SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect
any Asset Sale, except that the following shall be permitted:
     (a) disposition of used, worn out, obsolete or surplus property by any
Company and the abandonment or other disposition of Intellectual Property that
is, in the reasonable judgment of Parent, no longer economically practicable to
maintain or useful in the conduct of the business of the Companies taken as a
whole;
     (b) Any Asset Sale; provided that (i) the aggregate consideration received
in respect of such Asset Sale is at least equal to the fair market value of the
assets and/or Equity Interests sold in such Asset Sale, (ii) if such
consideration is received by a Subsidiary that is not a Loan Party (so long as
such consideration is permitted to held by such Subsidiary under Section 6.04),
such consideration shall be transferred to a Loan Party within 30 days of
receipt provided, however, that so long as the proceeds of such Asset Sale may
be used to make capital expenditures pursuant to Section 2.10(b)(ii) hereof, no
such transfer to a Loan Party shall be required, and (iii) at least 80% of the
consideration received in such Asset Sale is in the form of cash or Cash
Equivalents (with cash or Cash Equivalents including for such purpose (x) the
amount (without duplication) of any Indebtedness (other than Subordinated
Indebtedness) of Parent or any Subsidiary of Parent that is expressly assumed by
the transferee in such Asset Sale and with respect to which Indebtedness Parent
or such Subsidiary, as the case may be, is unconditionally released by the
holder of such Indebtedness, (y) marketable securities that are sold or
otherwise disposed of for, or otherwise converted to, cash or Cash Equivalents
within 60 days of their receipt and (z) any Equity Interests redeemed or
repurchased pursuant to Section 6.08(g));
     (c) leases and licenses of real or personal property in the ordinary course
of business;
     (d) sales or other dispositions of Cash Equivalents;
     (e) mergers and consolidations in compliance with Section 6.05;
     (f) Investments in compliance with Section 6.04;
     (g) Liens permitted under Section 6.02;
     (h) discounts or forgiveness of accounts receivable in the ordinary course
of business or in connection with collection or compromise thereof; and
     (i) (i) sales of equipment or software procured on behalf of a customer in
the ordinary course of business, (ii) sales of equipment to the extent that such
property is exchanged for credit against the purchase price of similar
replacement property, (iii) sales by any Excluded Foreign Company to another
Excluded Foreign Company, (iv) licenses of intellectual property rights by the
Borrowers or any Subsidiary in the ordinary course of business, (v) dispositions
by the Borrowers or any Subsidiary thereof of assets acquired in connection with
any transaction permitted by Section 6.04 or 6.07 that the Borrowers or such
Subsidiary intended to sell at the time of such transaction shall be permitted;
provided that the aggregate fair market value of such assets does not exceed 15%
of the aggregate purchase price paid in connection with such transaction
(including, without limitation, all cash payments, Indebtedness and other
obligations assumed, earn-out payments (valued at an amount to be agreed upon
between Borrowers and the Adminis-

-75-



--------------------------------------------------------------------------------



 



trative Agent), seller financing, deferred payments or equity issued),
(vi) sales by any Loan Party to any other Loan Party and (vii) sales by a Loan
Party to an Excluded Foreign Company or Foreign Subsidiary of Equity Interests
in another Excluded Foreign Company or Foreign Subsidiary for cash or other
assets or in exchange for, or in retirement of, intercompany Indebtedness;
          To the extent the Required Lenders or all the Lenders, as applicable,
waive the provisions of this Section with respect to the sale of any Collateral,
or any Collateral is sold or otherwise transferred as permitted by this Section,
such Collateral (unless sold or otherwise transferred to a Loan Party) shall be
sold free and clear of the Liens created by the Security Documents, and, so long
as Borrowers shall have provided the Agents such certifications or documents as
any Agent shall reasonably request in order to demonstrate compliance with this
Section, the Agents shall take all actions they deem appropriate in order to
effect the foregoing.
          SECTION 6.07 Acquisitions. Purchase or otherwise acquire (in one or a
series of related transactions) any part of the property (whether tangible or
intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
     (a) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;
     (b) Investments in compliance with Section 6.04;
     (c) leases of real or personal property in the ordinary course of business;
     (d) Permitted Acquisitions;
     (e) at any time so long as no Event of Default shall have occurred and be
continuing or would result therefrom, acquisitions the aggregate Acquisition
Consideration for which does not exceed the Available Amount at such time minus
any amounts expended pursuant to Section 6.04(r), 6.08(f) or 6.10(a)(ii) at such
time; and
     (f) mergers and consolidations in compliance with Section 6.05.
          SECTION 6.08 Dividends. Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company, except that the following
shall be permitted:
     (a) any Subsidiary of a Borrower (i) may pay Dividends to a Borrower or any
Wholly Owned Subsidiary of a Borrower and (ii) if such Subsidiary is not a
Wholly Owned Subsidiary of a Borrower, may pay Dividends to its shareholders
generally so long as the Borrower or its Subsidiary which owns the equity
interest or interests in the Subsidiary paying such Dividends receives at least
its proportionate share thereof (based upon its relative holdings of equity
interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of equity interests in such
Subsidiary);
     (b) payments to Parent to permit Parent, and the subsequent use of such
payments by Parent, to repurchase or redeem Qualified Capital Stock of Parent
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of any Company, upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any fiscal year, $1.0 million;

-76-



--------------------------------------------------------------------------------



 



     (c) so long as no Event of Default exists or would result therefrom, Parent
may pay Dividends, in an amount not to exceed during any fiscal year,
$5.0 million less any amounts paid during such fiscal year pursuant to
Section 6.08(e), pursuant to and in accordance with stock option plans or other
benefit plans or arrangements for directors, officers or employees of Parent or
its Subsidiaries;
     (d) so long as no Event of Default exists or would result therefrom, Parent
may repurchases its capital stock upon exercise of options or warrants solely to
the extent that shares of such capital stock represent a portion of the exercise
price of such options or warrants (or withholding taxes in connection therewith;
     (e) so long as no Event of Default exists or would result therefrom, Parent
may make cash payments, in an amount not to exceed during any fiscal year,
$5.0 million less any amounts paid during such fiscal year pursuant to
Section 6.08(c), in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Parent;
     (f) at any time, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Parent may pay cash Dividends on its
Equity Interests in an aggregate amount not to exceed the Available Amount at
such time minus any amounts expended pursuant to Section 6.04(r), 6.07(e) or
6.10(a)(ii) at such time; and
     (g) in connection with the disposition of a Subsidiary in an Asset Sale
permitted pursuant to Section 6.06, redemptions or repurchases of Equity
Interests of Parent held by employees of Parent or one of its Subsidiaries that
will be employed by such Subsidiary following such Asset Sale, so long as
(x) the only consideration granted for such redemptions or repurchases is Equity
Interests of such Subsidiary so disposed of in such Asset Sale and (y) the
aggregate fair market value of all of the Equity Interests so redeemed or
repurchased pursuant to this Section 6.08(g) shall not exceed $30.0 million.
          SECTION 6.09 Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrowers and one or more Guarantors), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
     (a) Dividends permitted by Section 6.08;
     (b) Investments permitted by Sections 6.04(d), (e) and (h);
     (c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of Parent;
     (d) transactions with customers, clients, suppliers, subcontractors, joint
venture partners or purchasers or sellers of goods and services, in each case in
the ordinary course of business and otherwise not prohibited by the Loan
Documents;

-77-



--------------------------------------------------------------------------------



 



     (e) the existence of, and the performance by any Loan Party of its
obligations under the terms of, any limited liability company, limited
partnership or other Organizational Document or securityholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party on the Closing Date and similar agreements that
it may enter into thereafter; provided, however, that the existence of, or the
performance by any Loan Party of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.09(e) to the extent not more
adverse to the interest of the Lenders in any material respect, when taken as a
whole, than any of such documents and agreements as in effect on the Closing
Date;
     (f) sales of Qualified Capital Stock of Parent to Affiliates of Parent not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;
     (g) any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of Parent;
     (h) the Transactions as contemplated by the Loan Documents; and
     (i) in connection with any Asset Sale permitted pursuant to
Section 6.06(b), Parent and one or more of its Subsidiaries shall be permitted
to enter into transition services, ongoing cooperation, joint marketing, project
performance or other similar types of agreements with the purchaser or the
business unit disposed of (so long as such purchaser is not an Affiliate of
Parent due to its holdings of Equity Interests in Parent) in such Asset Sale, so
long as any such agreements are on commercially reasonable terms (in the
reasonable judgment of Parent) in light of the fact that they are entered into
between a seller and a purchaser of a business.
          SECTION 6.10 Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc. Directly or indirectly:
     (a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under any of the Debentures or
any other Subordinated Indebtedness (including any Structured Securities),
except as (i) otherwise permitted by this Agreement or (ii) at any time, so long
as no Event of Default shall have occurred and be continuing or would result
therefrom, payments, prepayments, redemptions and acquisitions in an aggregate
amount not to exceed the Available Amount at such time minus any amounts
expended pursuant to Section 6.04(r), 6.07(e) or 6.08(f) at such time;
     (b) amend or modify, or permit the amendment or modification of, any
provision of the Debentures any other Subordinated Indebtedness or any document
governing any Debentures or any other Subordinated Indebtedness in any manner
that is adverse in any material respect to the interests of the Lenders; or
     (c) terminate, amend or modify any of its Organizational Documents
(including by the filing or modification of any certificate of designation or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such amendments or modifications
or such new agreements which are not adverse in any material respect to the
interests of the Lenders; provided that (i) Parent may issue such Equity
Interests, so long as such issuance is not

-78-



--------------------------------------------------------------------------------



 



prohibited by Section 6.12 or any other provision of this Agreement, and may
amend or modify its Organizational Documents to authorize any such Equity
Interests and (ii) the Organizational Documents of a Subsidiary of Parent may be
terminated in connection with a merger or consolidation permitted under
Section 6.05.
          SECTION 6.11 Limitation on Certain Restrictions on Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by either Borrower or any
Subsidiary, or pay any Indebtedness owed to either Borrower or a Subsidiary,
(b) make loans or advances to either Borrower or any Subsidiary or (c) transfer
any of its properties to either Borrower or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents; (iii) the
Debenture Documents; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Subsidiary;
(v) customary provisions restricting assignment of any agreement entered into by
a Subsidiary in the ordinary course of business; (vi) any holder of a Lien
permitted by Section 6.02 restricting the transfer of the property subject
thereto; (vii) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale; (viii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of either Borrower, so long as such agreement
was not entered into in connection with or in contemplation of such person
becoming either Subsidiary of either Borrower; (ix) without affecting the Loan
Parties’ obligations under Section 5.10, customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person; (x) restrictions
on cash or other deposits or net worth imposed by suppliers or landlords under
contracts entered into in the ordinary course of business; (xi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xii) in the case of any joint venture which
is not a Loan Party in respect of any matters referred to in clauses (b) and
(c) above, restrictions in such person’s Organizational Documents or pursuant to
any joint venture agreement or stockholders agreements solely to the extent of
the Equity Interests of or property held in the subject joint venture or other
entity; (xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii) or
(viii) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing; (xiv) restrictions which are not
more restrictive than those contained in this Agreement contained in any
documents governing any Indebtedness incurred after the Closing Date in
accordance with the provisions of this Agreement; or (xv) customary restrictions
and conditions contained in purchase money Indebtedness or Capital Leases, to
the extent such Indebtedness or Capital Lease is permitted to be incurred
pursuant to Section 6.01.
          SECTION 6.12 Limitation on Issuance of Capital Stock. No Subsidiary of
Parent shall issue any Equity Interest (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
any Equity Interest, except (i) for stock splits, stock dividends and additional
issuances of Equity Interests which do not decrease the percentage ownership of
Borrowers or any Subsidiaries in any class of the Equity Interest of such
Subsidiary; (ii) Subsidiaries of either Borrower formed after the Closing Date
in accordance with Section 6.13 may issue Equity Interests to either Borrower or
the Subsidiary which is to own such Equity Interests; (iii) Parent’s
Subsidiaries may issue common stock that is Qualified Capital Stock to Parent or
a Subsidiary of Parent; and (iv) any issuance of Equity Interests of a
Subsidiary in connection with the conversion or exchange of Structured
Securities. All

-79-



--------------------------------------------------------------------------------



 



Equity Interests issued in accordance with this Section 6.12 shall, to the
extent required by Section 5.10 or any Security Agreement, be delivered to the
Collateral Agent for pledge pursuant to the applicable Security Agreement.
          SECTION 6.13 Limitation on Creation of Subsidiaries. Establish, create
or acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, either Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries of such Borrower,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04 or (iii) acquire one or more
Subsidiaries in connection with a Permitted Acquisition, so long as, in each
case, Section 5.10(b) shall be complied with.
          SECTION 6.14 Business. Engage (directly or indirectly) in any business
other than those businesses in which Parent and its Subsidiaries are engaged on
the Closing Date as described in the Confidential Information Memorandum (or, in
the good faith judgment of the Board of Directors, which are substantially
related thereto or are reasonable extensions thereof).
          SECTION 6.15 Limitation on Accounting Changes. Make or permit any
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that are required by GAAP or any Requirement of Law or the rules or
regulations of any Governmental Authority with whom the Companies engage in
business or propose or bid to engage in business or that are agreed to by
Parent’s independent certified public accountants; provided that nothing in this
Section will affect or waive the requirement to deliver financial statements
under Section 5.01 in accordance with GAAP to the extent required by
Section 5.01.
          SECTION 6.16 Fiscal Year. Change its fiscal year-end to a date other
than December 31.
          SECTION 6.17 No Further Negative Pledge . Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (1) this Agreement and the
other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby;
(3) the Debenture Documents as in effect on the Closing Date; (4) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
and (5) any prohibition or limitation that (a) exists pursuant to applicable
Requirements of Law, (b) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale, (c) restricts subletting or
assignment of leasehold interests contained in any Lease governing a leasehold
interest of either Borrower or a Subsidiary, (d) exists in any agreement in
effect at the time such Subsidiary becomes a Subsidiary of a Borrower, so long
as such agreement was not entered into in contemplation of such person becoming
a Subsidiary or (e) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3) or (5)(d); provided that such amendments
and refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.

-80-



--------------------------------------------------------------------------------



 



ARTICLE VII
GUARANTEE
          SECTION 7.01 The Guarantee. The Guarantors hereby jointly and
severally guarantee, as a primary obligor and not as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code) on the Loans made
by the Lenders to, and the Notes held by each Lender of, each Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document or any Hedging Agreement or Treasury Services
Agreement entered into with a counterparty that is a Secured Party, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if Borrowers or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
upon demand, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
          SECTION 7.02 Obligations Unconditional. The obligations of the
Guarantors under Section 7.01 shall constitute a guaranty of payment and to the
fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrowers under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
     (i) at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
     (ii) any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
     (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
     (iv) any Lien or security interest granted to, or in favor of, an Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or
     (v) the release of any other Guarantor pursuant to Section 7.09.

-81-



--------------------------------------------------------------------------------



 



          The Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and any notices not provided for under Article VII, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against either Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Secured Party upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee, and all dealings between each Borrower and the
Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against either Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
          SECTION 7.03 Reinstatement. The obligations of the Guarantors under
this Article VII shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of either Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
          SECTION 7.04 Subrogation; Subordination. A Guarantor that makes a
payment with respect to any Guaranteed Obligations hereunder shall be subrogated
to the rights of the payee against the Borrowers with respect to such payment;
provided that until the indefeasible payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement no Guarantor shall exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against either
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.
          SECTION 7.05 Remedies. The Guarantors jointly and severally agree
that, as between the Guarantors and the Lenders, the obligations of Borrowers
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrowers and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrowers)
shall forthwith become due and payable by the Guarantors for purposes of
Section 7.01.
          SECTION 7.06 [Reserved]
          SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII
is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising.

-82-



--------------------------------------------------------------------------------



 



          SECTION 7.08 General Limitation on Guarantee Obligations. In any
action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
          SECTION 7.09 Release of Guarantors. If, in compliance with the terms
and provisions of the Loan Documents, any Guarantor shall cease be a Subsidiary
of Parent (a “Transferred Guarantor”) such Transferred Guarantor shall, upon
ceasing to be such a Subsidiary, be automatically released from its obligations
under this Agreement (including under Section 10.03 hereof) and its obligations
to pledge and grant any Collateral owned by it pursuant to any Security Document
and, in the case of any Equity Interests in such Guarantor no longer held by a
Borrower or another Guarantor the pledge of such Equity Interests to the
Collateral Agent pursuant to the Security Agreements shall be automatically
released, and the Collateral Agent shall take such actions as are necessary to
effect each release described in this Section in accordance with the relevant
provisions of the Security Documents, so long as Borrowers shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request in order to demonstrate that such Guarantor’s ceasing to be a Subsidiary
of Parent complied with the relevant provisions of Agreement.
          SECTION 7.10 Right of Contribution. Each Guarantor hereby agrees that
to the extent that a Guarantor shall have paid more than its proportionate share
of any payment made hereunder, such Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder which has
not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 7.04. The
provisions of this Section shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent, the Issuing Banks and
the Lenders, and each Guarantor shall remain liable to the Administrative Agent,
the Issuing Banks and the Lenders for the full amount guaranteed by such
Guarantor hereunder.
ARTICLE VIII
EVENTS OF DEFAULT
          SECTION 8.01 Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
     (a) default shall be made in the payment of any principal of any Loan or
any Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
     (b) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made in or in connection
with any Loan Document, or any representation or warranty, contained in any
report, certificate, finan-

-83-



--------------------------------------------------------------------------------



 



cial statement or other instrument furnished pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made or furnished;
     (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02(a),
5.03(a) (with respect to the Borrowers only) or 5.08 or in Article VI;
     (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above or
Section 5.01(a), (b), (c) or (d) or the first sentence of Section 5.07) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent to either Borrower;
     (f) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.01(a),
(b), (c) or (d) or the first sentence of Section 5.07 on or after October 31,
2008 (whether for a period before or after such date) and such default shall
have continued unremedied or shall not be waived prior to the later of
(x) 30 days after notice thereof from the Administrative Agent to either
Borrower and (y) October 31, 2008;
     (g) any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $10.0 million at any
one time (provided that, in the case of Hedging Obligations, the amount counted
for this purpose shall be the amount payable by all Companies if such Hedging
Obligations were terminated at such time);
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company (other than an Immaterial Subsidiary), or of a
substantial part of the property of any Company (other than an Immaterial
Subsidiary), under Title 11 of the U.S. Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the property of any Company (other than an Immaterial
Subsidiary); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
     (i) any Company (other than an Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the property of any

-84-



--------------------------------------------------------------------------------



 



Company; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; (vi) admit in writing its inability or fail generally to
pay its debts as they become due; or (vii) take any action for the purpose of
effecting any of the foregoing;
     (j) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $20.0 million shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;
     (k) except as set forth in Schedule 3.14, one or more ERISA Events or
noncompliance with respect to Foreign Plans shall have occurred that, when taken
together with all other such ERISA Events and noncompliance with respect to
Foreign Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates in an aggregate amount
exceeding $20.0 million;
     (l) any security interest or Lien purported to be created by any Security
Document on any material portion of the Collateral shall cease to be in full
force and effect, or shall cease to give the Collateral Agent, for the benefit
of the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (including a perfected first
priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document)) in favor of
the Collateral Agent, or shall be asserted by either Borrower or any other Loan
Party not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;
     (m) any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or
     (n) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to either
Borrower described in paragraph (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrowers, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans and Reimbursement
Obligations then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Loans and Reimbursement Obligations so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other Obligations of Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrowers and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event, with respect to either Borrower described in paragraph (h) or (i) above,
the Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of Borrowers
accrued hereunder and under any other

-85-



--------------------------------------------------------------------------------



 



Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrowers and the Guarantors, anything contained herein or
in any other Loan Document to the contrary notwithstanding.
          SECTION 8.02 Rescission. If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, Borrowers shall pay
all arrears of interest and all payments on account of principal of the Loans
and Reimbursement Obligations owing by it that shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified herein) and all Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 10.02, then upon the written consent of the Required Lenders and
written notice to Parent, the termination of the Commitments or the acceleration
and their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
and the Issuing Banks to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit Borrowers and
do not give Borrowers the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
          SECTION 8.03 Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any fees, premiums and scheduled periodic payments due under Hedging
Agreements or Treasury Services Agreements constituting Secured Obligations and
any interest accrued thereon, in each case equally and ratably in accordance
with the respective amounts thereof then due and owing;
     (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon (including
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any breakage, termination or other payments un-

-86-



--------------------------------------------------------------------------------



 



der Hedging Agreements and Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon; and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
          In the event that any such proceeds are insufficient to pay in full
the items described in clauses (a) through (f) of this Section, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
          SECTION 9.01 Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints UBS AG, Stamford Branch, to act on its
behalf as the Administrative Agent and the Collateral Agent hereunder and under
the other Loan Documents and authorizes such Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Collateral Agent, the Lenders and the Issuing
Banks, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
          SECTION 9.02 Rights as a Lender. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with either
Borrower or any Subsidiary or other Affiliate thereof as if such person were not
an Agent hereunder and without any duty to account therefor to the Lenders.
          SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
     (i) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
     (iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to

-87-



--------------------------------------------------------------------------------



 



Parent or any of its Affiliates that is communicated to or obtained by the
person serving as such Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by either Borrower,
a Lender or an Issuing Bank.
          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
          Each party to this Agreement acknowledges and agrees that the
Administrative Agent will use an outside service provider for the tracking of
all UCC financing statements required to be filed pursuant to the Loan Documents
and notification to the Administrative Agent, of, among other things, the
upcoming lapse or expiration thereof, and that such service provider will be
deemed to be acting at the request and on behalf of Borrowers and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by such
service provider.
          SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. Each Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for either Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          SECTION 9.05 Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through, or delegate any and all such rights and powers to,
any one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply

-88-



--------------------------------------------------------------------------------



 




to any such sub-agent and to the Related Parties of each Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
          SECTION 9.06 Resignation of Agent. Each Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and Parent. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Parent, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 75 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify Parent and the Lenders that no qualifying person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Banks under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by Borrowers to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
          SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender further represents and warrants that it has
reviewed the Confidential Information Memorandum and each other document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          SECTION 9.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookmanagers, Arrangers, Syndication Agent,
Documentation Agent or listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or an Issuing Bank hereunder.

-89-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          SECTION 10.01 Notices.
          (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to Parent at:
BearingPoint, Inc.
8725 West Higgins Road
Chicago, Illinois 60631
Attention: Laurent Lutz
Telecopy No.: (773) 304-3194
Email: laurent.lutz@bearingpoint.com
with a copy to:
BearingPoint, Inc.
1676 International Drive
McLean, Virginia 22102
Attention: Judy Ethell
Telecopy No.: (703) 747-6057
Email: judy.ethell@bearingpoint.com
(ii)   if to the Administrative Agent or the Collateral Agent, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Christopher Gomes
Telecopier No.: (203) 719-4176
Email: christopher.gomes@ubs.com
(iii)  if to an Issuing Bank, to the applicable Issuing Bank as follows:
Wells Fargo Foothill, LLC
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attention: Patrick McCormack
Telecopier No.: (310) 453-7446
Email: patrick.mccormack@wellsfargo.com
or

-90-



--------------------------------------------------------------------------------



 



UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Christopher Gomes
Telecopier No.: (203) 719-4176
Email: christopher.gomes@ubs.com
     (iv) if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may (subject to Section 10.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent or Parent may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including as set forth in
Section 10.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
          (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communi-

-91-



--------------------------------------------------------------------------------



 




cations”), by transmitting the Communications in an electronic/soft medium in a
format reasonably acceptable to the Administrative Agent at
christopher.gomes@ubs.com or at such other e-mail address(es) provided to Parent
from time to time or in such other form, including hard copy delivery thereof,
as the Administrative Agent shall require. In addition, each Loan Party agrees
to continue to provide the Communications to the Administrative Agent in the
manner specified in this Agreement or any other Loan Document or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. Nothing in this Section shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.
          To the extent consented to by the Administrative Agent in writing from
time to time, the Administrative Agent agrees that receipt of the Communications
by the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that Parent shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
          Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.
          SECTION 10.02 Waivers; Amendment.
          (a) Generally. No failure or delay by any Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on either Borrower in any case shall entitle such Borrower to
any other or further notice or demand in similar or other circumstances.
          (b) Required Consents. Subject to Sections 10.02(c), (d) and (e),
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended, supplemented or modified except, in the case of
this Agreement, pursuant to an agreement or agreements in

-92-



--------------------------------------------------------------------------------



 




writing entered into by Borrowers and the Administrative Agent (and, prior to
the occurrence of a Successful Syndication, UBS Loan Finance LLC) or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent (and, prior to the occurrence
of a Successful Syndication, UBS Loan Finance LLC), the Collateral Agent (in the
case of any Security Document) and the Loan Party or Loan Parties that are party
thereto, in each case with the written consent of the Required Lenders; provided
that no such agreement shall be effective if the effect thereof would:
     (i) increase the Commitment of any Lender without the written consent of
such Lender (it being understood that no amendment, modification, termination,
waiver or consent with respect to any condition precedent, covenant or Default
shall constitute an increase in the Commitment of any Lender);
     (ii) reduce the principal amount or premium of any Loan, LC Disbursement or
Credit-Linked Deposit or reduce the rate of interest thereon (other than
interest pursuant to Section 2.06(c)), or reduce any Fees payable hereunder, or
change the form or currency of payment of any Obligation, without the written
consent of each Lender directly affected thereby (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(ii));
     (iii) (A) change the scheduled final maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Term Loan under Section 2.09, (B) postpone the date for payment of any
Reimbursement Obligation or any interest or fees payable hereunder, (C) change
the amount of, waive or excuse any such payment (other than waiver of any
increase in the interest rate pursuant to Section 2.06(c)), or (D) postpone the
scheduled date of expiration of any Letter of Credit beyond the Maturity Date,
in any case, without the written consent of each Lender directly affected
thereby;
     (iv) permit the assignment or delegation by either Borrower of any of its
rights or obligations under any Loan Document (except in the case of BE LLC, in
connection with a transaction pursuant to Section 605(c)(i)), without the
written consent of each Lender;
     (v) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit their liability in
respect of such Guarantee, without the written consent of each Lender;
     (vi) release all or a substantial portion of the Collateral from the Liens
of the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans consented to by the Required Lenders may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents);
     (vii) change Section 2.14(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a) and 2.18(d),
without the written consent of each Lender directly affected thereby;
     (viii) change any provision of this Section 10.02(b) or Section 10.02(c) or
(d), without the written consent of each Lender directly affected thereby
(except for additional restrictions on

-93-



--------------------------------------------------------------------------------



 



amendments or waivers for the benefit of Lenders of additional Classes of Loans
consented to by the Required Lenders);
     (ix) change the percentage set forth in the definition of “Required
Lenders,” “Required Class Lenders,” “Required LC Lenders” or any other provision
of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any con sent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), other than to increase such percentage or number or
to give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;
     (x) change the application of prepayments as among or between Classes under
Section 2.10(g), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of Term Loans under this Agreement consented to by the
Required Lenders are made, such new Term Loans may be included on a pro rata
basis in the various prepayments required pursuant to Section 2.10(g));
     (xi) change or waive the application of prepayments of Term Loans of any
Class set forth in Section 2.10(g) to the remaining scheduled amortization
payments to be made thereon under Section 2.09, without the written consent of
the Required Class Lenders of such Class;
     (xii) subordinate the Obligations to any other obligation, without the
written consent of each Lender;
     (xiii) change or waive any provision of Article X as the same applies to
any Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent; or
     (xiv) change or waive any obligation of the Lenders relating to the
issuance of or purchase of participations in Letters of Credit, without the
written consent of the Administrative Agent and the applicable Issuing Bank;
provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arranger) may not be effected without the written consent of
the Arranger.
          (c) Collateral. Without the consent of any other person, the
applicable Loan Party or Parties and the Administrative Agent and/or Collateral
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Requirements of Law.
          (d) Dissenting Lenders. If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.02(b), the con-

-94-



--------------------------------------------------------------------------------



 




sent of the Required Lenders is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then Parent shall have
the right to replace all, but not less than all, of such non-consenting Lender
or Lenders with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination. Each Lender agrees that, if Parent elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such non-consenting
Lender to execute an Assignment and Assumption shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register.
          (e) Certain Amendments without Lender Consent. Notwithstanding
anything to the contrary contained in this Section 10.02, if the Administrative
Agent and Parent shall have jointly identified an obvious error (including, but
not limited to, an incorrect cross-reference) or any error or omission of a
technical or immaterial nature, in each case, in any provision of any Loan
Document, then the Administrative Agent and/or the Collateral Agent (acting in
their sole discretion) and the Borrowers or any other relevant Loan Party shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document.
          SECTION 10.03 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and/or the Collateral
Agent) in connection with the syndication of the credit facilities provided for
herein (including the obtaining and maintaining of CUSIP numbers for the Loans),
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any costs and
expenses of the service provider referred to in Section 9.03, (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank (including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents.
          (b) Indemnification by Borrowers. Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof) each Lender and each Issuing Bank, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any party hereto or any third party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consumma-

-95-



--------------------------------------------------------------------------------



 



tion of the transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the applicable Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release or threatened Release of Hazardous Materials on,
at, under or from any property owned, leased or operated by any Company at any
time, or any Environmental Claim related in any way to any Company, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by either Borrower or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by either Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that Borrowers for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent, the Issuing Banks or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Banks or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), an Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), an Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total LC Exposure,
outstanding Loans and Credit-Linked Deposits at the time.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section shall be payable
promptly (and in no event later than 10 Business Days) after demand therefor.

-96-



--------------------------------------------------------------------------------



 



          SECTION 10.04 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the Collateral
Agent, each Issuing Bank and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by either Borrower or any Lender shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
     (i) except in the case of any assignment made in connection with the
primary syndication of the Commitment and Loans or Credit-Linked Deposits by the
Arranger or an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1.0 million, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Parent otherwise consent (each such consent not to
be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches on a non-pro rata basis;
     (iii) in the case of an assignment of any portion of the LC Facility,
(A) assignment of any portion of the LC Facility must include an assignment of
an equal portion of such Lender’s interest in its Credit-Linked Deposit, the LC
Loans and participations in LC Obligations and (B) the Credit-Linked Deposit of
the assignor LC Lender shall not be released, but shall instead be purchased by
the relevant assignee and continue to be held for application (to the extent not
already applied) in accordance with this Agreement to satisfy such assignee’s
obligations hereunder; and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

-97-



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section and, so long as no Event of Default has
occurred and is continuing, the consent of Parent, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of Borrowers, shall maintain at one of its offices in Stamford,
Connecticut a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and Borrowers, the
Administrative Agent, each Issuing Bank and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrowers, any
Issuing Bank, the Collateral Agent and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, either Borrower, the Administrative Agent or the Issuing Banks
sell participations to any person (other than a natural person or either
Borrower or any of either Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrowers, the Administrative Agent and the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of Borrowers, maintain a register on which it enters the name and address
of each Participant and the principal amounts of each Participant’s interest in
the Loans held by it (the “Participant Register”). The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such Loan or other obligation hereunder as the owner thereof for
all purposes of this Agreement notwithstanding any notice to the contrary.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be enti-

-98-



--------------------------------------------------------------------------------



 



tled to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
          (e) Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12, 2.13 and 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Parent’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefits of the
Borrowers, to comply with Section 2.15(e) as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of either Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
          SECTION 10.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and any that the Agents, the Issuing Banks or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.14, 2.15 and Article X (other than Section 10.12) shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
          SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the

-99-



--------------------------------------------------------------------------------



 



subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, except
in each case to the extent otherwise provided in Section 1.06. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, then each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, or such Issuing Bank to or for the credit or the account of
either Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such other Loan Party now or hereafter existing under this
Agreement or any other Loan Document then due to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such other Loan Party are owed to a branch
or office of such Lender or such Issuing Bank different from the branch or
office holding such deposit or owing such obligations. The rights of each Lender
and each Issuing Bank under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender and such Issuing
Bank may have. Each Lender and each Issuing Bank agrees to notify Parent and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
          SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
          (b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

-100-



--------------------------------------------------------------------------------



 



          (c) Waiver of Venue. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in Section
10.09(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
          SECTION 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to
the fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.
          SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12 Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent, the Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (g) with the consent of either Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than either Borrower.
For purposes of this Section, “Information” shall mean all information received
from either Borrower or any of its Subsidiaries relating to such Borrower any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by such Borrower or
any of its Subsidiaries; provided that, in the case of information received from
Parent or any of its Subsidiaries after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any person re-

-101-



--------------------------------------------------------------------------------



 



quired to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.
          SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to
the Patriot Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrowers that pursuant
to the requirements of the Patriot Act it is required to obtain, verify and
record information that identifies Borrowers and the Guarantors, which
information includes the name, address and tax identification number of
Borrowers and the Guarantors and other information regarding Borrowers and the
Guarantors that will allow such Lender or the Administrative Agent, as
applicable, to identify Borrowers and the Guarantors in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to the Lenders and the Administrative Agent.
          SECTION 10.14 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable Requirements of Law (collectively, the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable Requirements of Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
          SECTION 10.15 Lender Addendum. Each Lender to become a party to this
Agreement on the date hereof shall do so by delivering to the Administrative
Agent a Lender Addendum duly executed by such Lender, Borrowers and the
Administrative Agent.
          SECTION 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
          (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
          (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
          (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;
          (d) any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
          (e) any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

-102-



--------------------------------------------------------------------------------



 



          (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
          SECTION 10.17 Joint and Several Obligations. All Loans made and
Letters of Credit issued hereunder are made to or for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
agreement of the other Borrower to accept joint and several liability for the
Obligations. Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several and direct and primary liability for the full payment when due and
performance of all Obligations and for the prompt and full payment and
performance of all of the promises, covenants, representations, and warranties
made or undertaken by each Borrower under the Loan Documents and the Borrowers
agree that such liability is independent of the duties, obligations, and
liabilities of each of the joint and several Borrowers. In furtherance of the
foregoing, each Borrower jointly and severally, absolutely and unconditionally
guarantees to the Administrative Agent, the Collateral Agent and the Lenders the
full payment and performance when due of all the Obligations.
[Signature Pages Follow]

-103-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BEARINGPOINT, INC., as a Borrower
      By:   /s/ Harry L. You         Name:   Harry L. You       Title:   CEO    
  BEARINGPOINT, LLC, as a Borrower
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      BEARINGPOINT AMERICAS, INC.
BEARINGPOINT GLOBAL OPERATIONS, INC.
BEARINGPOINT GLOBAL, INC.
BEARINGPOINT INTERNATIONAL I, INC.
BEARINGPOINT USA, INC.
OAD ACQUISITION CORP.
OAD GROUP, INC.
PEATMARWICK, INC.
METRIUS, INC.
SOFTLINE ACQUISITION CORP.
SOFTLINE CONSULTING & INTEGRATORS, INC.,
as Guarantors
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      BEARINGPOINT BG, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      BEARINGPOINT ENTERPRISE HOLDINGS, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
   

[AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



         

            BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      BEARINGPOINT ISRAEL, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      BEARINGPOINT PUERTO RICO, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      BEARINGPOINT RUSSIA, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      BEARINGPOINT SOUTH PACIFIC, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
   

[AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            BEARINGPOINT SOUTHEAST ASIA, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      i2 MID ATLANTIC, LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      i2 NORTHWEST LLC,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
      PELOTON HOLDINGS, L.L.C.,
as a Guarantor
      By:   /s/ Judy Ethell         Name:   Judy Ethell       Title:   President
   

[AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            UBS SECURITIES LLC, as Arranger, Syndication Agent
and Documentation Agent
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow      
Title:   Director       By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa    
  Title:   Associate Director       UBS AG, STAMFORD BRANCH, as an Issuing Bank,
Administrative Agent and Collateral Agent
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow      
Title:   Director             By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa       Title:   Associate Director    

[CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.
      By:   /s/ Gavin Balera         Name:   Gavin Balera       Title:  
Authorized Signatory    

[CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, LLC, as an Issuing Bank
      By:   /s/ Patrick McCormack         Name:   Patrick McCormack      
Title:   Vice President    

[CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC,
as the sole Original Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow      
Title:   Director             By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director    

         

[CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



                                   

Annex I
Amortization Table

              Term Loan Date   Amount  
June 30, 2007
  $ 750,000  
September 30, 2007
  $ 750,000  
December 31, 2007
  $ 750,000  
March 31, 2008
  $ 750,000  
June 30, 2008
  $ 750,000  
September 30, 2008
  $ 750,000  
December 31, 2008
  $ 750,000  
March 31, 2009
  $ 750,000  
June 30, 2009
  $ 750,000  
September 30, 2009
  $ 750,000  
December 31, 2009
  $ 750,000  
March 31, 2010
  $ 750,000  
June 30, 2010
  $ 750,000  
September 30, 2010
  $ 750,000  
December 31, 2010
  $ 750,000  
March 31, 2011
  $ 750,000  
June 30, 2011
  $ 750,000  
September 30, 2011
  $ 750,000  
December 31, 2011
  $ 750,000  
March 31, 2012
  $ 750,000  
Maturity Date
  $ 285,000,000  

Annex I-1